Exhibit 10.1
 
 
 
AMENDMENT NO. 3
TO
SHARE PURCHASE AND SHAREHOLDERS’ RIGHTS AGREEMENT
 
This Amendment No. 3 (this “Amendment”) to that certain Share Purchase and
Shareholders’ Rights Agreement dated as of May 16, 2008 (the “Agreement”), as
amended by Amendment No. 1 dated June 2, 2009 and Amendment N°2 dated May 1
2010, by and among ARFI, a simplified joint stock company (société par actions
simplifieé) of France, with a registered office situated at 220, route de
Grenoble, 69800 Saint-Priest, registered with the registre du commerce et des
sociétés of Lyon under number 504 379 009 (the “Company”), Christophe
Mortemousque, born on March 11, 1970, residing at 31, route de Lyon, 69450
Saint-Cyr au Mont d’Or, married to Mrs. Christelle Dubosc, under the régime de
la séparation de biens, under a notarized agreement entered into on August 16,
1996 made in Blaye, before Maître Monroux (the “Seller”), Palladium, a
simplified joint stock company (société par actions simplifieé) of France, with
a registered office situated at 220, route de Grenoble, 69800 Saint-Priest,
registered with the registre du commerce et des sociétés of Lyon under number
352 779 862 (“Palladium”), and K•Swiss Inc., a Delaware corporation (the
“Buyer”), is entered into as of this 9th day of July, 2012.  Capitalized terms
used in this Amendment and not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.
 
WHEREAS, pursuant to the Agreement, the Buyer has previously purchased 100% of
the Equity Interests of the Company from the Seller; and
 
WHEREAS, the Seller and the Buyer now desire to revise the formula for
determining the further monies that Seller will receive pursuant to the
Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:
 
1.           In the opening paragraph of the Agreement, the words “by an
Amendment No. 2 entered into on May 1, 2010, by an Amendment No. 3 to Share
Purchase Agreement and Shareholders’ Rights Agreement entered into on July 9th,
2012,” are inserted immediately before the words “this Agreement”)
 
2.           Section 5.12(b)(ii)b. of the Agreement is hereby amended and
restated to read in full as follows:
 
 
b.
“to the extent the Buyer causes the transfer of any Palladium Brands to an
Affiliate (even if such Affiliate is PALLADIUM) of the Buyer after the Closing
Date and prior to December 31, 2012 (each, a "Brand Transferee"), with respect
to each country of registration (or other demarcation) of such Palladium Brands
(each, a "Country"), 0.43 multiplied by the greater of:



 
 
 

--------------------------------------------------------------------------------

 
 
 

 
(α)
the product of (1) eight (8) times (2) each Brand Transferee's EBITDA in such
Country for the twelve month period ended December 31, 2012; or

 

 
(β)
the product of (1) eight (8) times (2) five percent (5%) of Turnover in such
Country for the twelve month period ended December 31, 2012;”

 
3.           Section 5.12(b)(ii)c. of the Agreement is hereby amended and
restated to read in full as follows:
 
“c.  €4,800,000
 
provided, that the amount of the Variable Future Purchase Price shall in any
event be capped at €2,000,000 but shall be not less than €1,500,000. For
clarity, this means that in all cases the Variable Future Purchase Price is
guaranteed by the Buyer to the Seller to be €1,500,000 “The Guaranteed Amount,”
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Section 5.12(f) of the Agreement is hereby amended and restated in
full to read as follows:
 
“(f) Except as otherwise provided in Section 8.1, on or prior to June 30, 2013,
the Buyer shall send (i) the sum of €1,500.000 (the Guaranteed Amount) and (ii)
a written notice to the Seller (the "Notice"), including the Buyer's calculation
of the Variable Future Purchase Price (excluding the adjustments set forth in
Sections 5.12(d)(ii)-(v)).  In the event that the Seller disagrees with the
computation of the Variable Future Purchase Price as reflected on the Notice,
the Seller shall give written notice of his objections thereto (a "Future
Dispute Notice") within fifteen (15) days of the Buyer's delivery of the Notice
to the Seller.  If the Seller does not timely deliver a Future Dispute Notice,
the Variable Future Purchase Price as set forth on the Notice will be final and
binding on the parties (subject only to the provisions of Section 5.12(h)
below).  If the Seller timely delivers a Future Dispute Notice, then during the
30-day period following such delivery, the Buyer, on the one hand, and the
Seller, on the other hand, shall attempt to resolve any differences which they
may have with respect to any matters specified in the Future Dispute Notice
(which resolution, if any, shall be final and binding on all parties).  If, at
the end of such 30-day period the parties shall have failed to reach written
agreement with respect to all such matters, then all such matters specified in
the Future Dispute Notice with respect to which an agreement has not been
reached (the "Disputed Matters") shall be submitted to and arbitrated by an
independent accounting firm mutually acceptable to the Buyer and the Seller
among Deloitte, KPMG or PricewaterhouseCoopers (the "Independent Accounting
Firm"), it being provided that if the parties fail to agree on the Independent
Accounting Firm within ten (10) days following the expiration of the
above-mentioned 30-day period, the Independent Accounting Firm shall be
appointed by the President of the Commercial Court of Paris at the request of
either party.  The Independent Accounting Firm shall act as an independent
arbitrator in accordance with the provisions of Article 1592 of the French Civil
Code.  Following such selection, the Independent Accounting Firm will be
provided each of the Buyer's and the Seller's computation of the Variable Future
Purchase Price and shall promptly determine the amount of the Variable Future
Purchase Price (the "Final Variable Purchase Price") in accordance with this
Agreement and the definition of "EBITDA" herein (excluding the adjustments set
forth in Sections 5.12(d)(ii)-(v) except to the extent the Disputed Matter(s)
relate(s) to a dispute pursuant to Section 5.12(h)), it being provided that in
its determination of the Final Variable Purchase Price, the Independent
Accounting Firm shall determine only those issues that are Disputed
Matters.  The Independent Accounting Firm shall act promptly, and the Final
Variable Purchase Price shall be final and binding upon the parties hereto
(subject only to the provisions of Section 5.12(h) below).  The fees and
expenses of the Independent Accounting Firm shall be borne equally by the
Seller, on the one hand, and the Buyer, on the other hand.  On such date that is
ten (10) Business Days following the date that the Final Variable Purchase Price
is finally determined (the "Final Variable Purchase Price Payment Date"), the
Buyer shall deliver to the Seller, by wire transfer to the bank account that
shall have been designated in writing by the Seller to the Buyer at least five
(5) Business Days prior to the Final Variable Purchase Price Payment Date, an
amount (x) equal to eighty-five percent (85%) of (a) the Final Variable Purchase
Price (b) minus €1,500.000, but only if the Final Variable Purchase Price
exceeds the Guaranteed Amount of €1,500.000 ( this difference (x) is the
"Delivered Variable Purchase Price") in immediately available funds.”
 


5.           Except as modified hereby, the Agreement, as amended in accordance
with Amendment No. 1 and Amendment N°2, shall remain in full force and effect
and unmodified.
 
 
3

--------------------------------------------------------------------------------

 
 
An amended and restated version of the Agreement reflecting the amendments
provided for in this Amendment is attached hereto as Exhibit A.
 
6.           Telefacsimile transmissions of any executed original document
and/or retransmission of any executed telefacsimile transmission shall be deemed
to be the same as the delivery of an executed original.  At the request of any
party hereto, the other parties hereto shall confirm telefacsimile transmissions
by executing duplicate original documents and delivering the same to the
requesting party or parties.  This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
7.           This Amendment and all disputes, controversies, differences or
claims arising out of or relating to this Amendment or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of France, with the exception of its conflict of law rules.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.
 

  ARFI                  
 
By:
/s/ Christophe Mortemousque        Name:  Christophe Mortemousque      
Title:    Président                     Seller                     /s/
Christophe Mortemousque     Christophe Mortemousque                    
Palladium                     By:  /s/ Christophe Mortemousque      
Name:  Christophe Mortemousque       Title:    Président                    
K•Swiss Inc.                     By:  /s/ George Powlick       Name: K-Swiss
Inc.       Title: V.P.  

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit A
Third Amended and Restated Copy
 
 
   


 
SHARE PURCHASE AND SHAREHOLDERS' RIGHTS AGREEMENT
 
dated as of May 16, 2008
 
as amended on June 2, 2009
 
on May 1, 2010
 
and July 9 2012
 
by and among
 
CHRISTOPHE MORTEMOUSQUE
(on behalf of himself and ARFI)
 
PALLADIUM
 
and
 
K•SWISS INC.
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 

    Page
Section 1.1
Certain Defined Terms
1
 
Section 1.2
Table of Definitions
5
 
Section 2.1
Purchase and Sale of the Shares; Funding
7
 
Section 2.2
Closing; Funding Date
8
 
Section 3.1
Organization and Qualification
8
 
Section 3.2
Authority
9
 
Section 3.3
No Conflict; Required Filings and Consents
10
 
Section 3.4
Shares
10
 
Section 3.5
Capitalization
11
 
Section 3.6
Equity Interests
11
 
Section 3.7
Minority Shareholders and Subsidiaries
12
 
Section 3.8
Financial Statements; No Undisclosed Liabilities
13
 
Section 3.9
Absence of Certain Changes or Events
13
 
Section 3.10
Indebtedness
14
 
Section 3.11
Compliance with Law; Permits
14
 
Section 3.12
Litigation
14
 
Section 3.13
Labor and Employment Matters
15
 
Section 3.14
Title to, Sufficiency and Condition of Assets
16
 
Section 3.15
Real Property
16
 
Section 3.16
Intellectual Property
17
 
Section 3.17
Taxes
19
 
Section 3.18
Environmental Matters
21
 
Section 3.19
Material Contracts
23
 
Section 3.20
Affiliate Interests and Transactions
25
 
Section 3.21
Insurance
26
 
Section 3.22
No Corruption
26
 
Section 3.23
Books and Records
26
 
Section 3.24
Brokers
26
 
Section 3.25
Disclosure
27
 
Section 4.1
Organization
27
 
Section 4.2
Authority
27
 
Section 4.3
No Conflict; Required Filings and Consents
27
 
Section 4.4
Brokers
28
 
Section 4.5
Investment Intent
28
 
Section 5.1
Conduct of Business Prior to the Closing
28
 
Section 5.2
Covenants Regarding Information
30
 
Section 5.3
Exclusivity
30
 
Section 5.4
Non-Competition; Non-Solicitation
31
 
Section 5.5
Notification of Certain Matters; Supplements to Schedules
32
 
Section 5.6
General Release
33
 
Section 5.7
Confidentiality
34
 
Section 5.8
Consents and Filings; Further Assurances
34
 
Section 5.9
Public Announcements
35
 

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 
 
Section 5.10
Restructuring
35
 
Section 5.11
ARFI
37
 
Section 5.12
Future Purchase of the Company
37
 
(i)
€5,000,000 (the “Fixed Future Purchase Price”); plus
37
 
(ii)
an amount (the "Variable Future Purchase Price") equal to:
37
 
provided, that the amount of the Variable Future Purchase Price shall in any
event be capped at €2,000,000 but shall be not less than €1,500,000. For
clarity, this means that in all cases the Variable Future Purchase Price is
guaranteed by the Buyer to the Seller to be €1,500,000 “The Guaranteed Amount”.
  38  
Section 5.13
Palladium Intellectual Property
41
 
Section 5.14
Intellectual Property
42
 
Section 5.15
Lyon Office
42
 
Section 5.16
Working Capital Loan
42
 
Section 5.17
Termination Compensation
42
 
Section 5.18
Palladium Loan
42
 
Section 5.19
Financial Statements
43
 
Section 5.20
By-Laws of the Company's Subsidiaries
43
 
Section 5.21
Share Transfer Registry and Shareholder Accounts
43
 
Section 6.1
General Conditions
43
 
Section 6.2
Conditions to Obligations of the Seller, the Company and Palladium
44
 
Section 6.3
Conditions to Obligations of the Buyer
44
 
Section 7.1
Indemnification
47
 
Section 7.2
Limitation on Indemnity Claims
48
 
Section 7.3
Claim Period
50
 
Section 7.4
Notice of Claims
50
 
Section 7.5
Payment
51
 
Section 7.6
Information
52
 
Section 7.7
Remedies Not Affected by Investigation, Disclosure or Knowledge
52
 
Section 8.1
Shareholders and Présidents
52
 
(i)
Intentionally Omitted
52
 
(ii)
the Seller shall be Président of the Company unless and until (A) the Seller is
removed from his functions as Président of the Company with or without cause, in
accordance with the by-laws of the Company, or (B) the Seller resigns as the
Président of the Company voluntarily;
52
 
(iii)
the compensation of the Seller as Président of the Company shall be €200,000 per
annum plus use of a company car substantially similar to the company car used by
the Seller on the date hereof as described on Schedule 8.l(a)(iii) and
reasonably acceptable to the Buyer, unless and until the Buyer and the Seller
decide otherwise; and
52
 

 
 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 
 
(iv)
unless otherwise agreed in writing by the Buyer, the Company shall be at all
times the sole Président or the sole Gérant of each of the Company’s
Subsidiaries.
53
 
Section 8.2
Intentionally Omitted
53
 
Section 8.3
Major Business Decisions
53
 
Section 8.4
Palladium Intellectual Property
56
 
Section 8.5
Post-Closing Restructuring
56
 
Section 8.6
Information
56
 
Section 8.7
Statutory Auditors
57
 
Section 8.8
Term
57
 
Section 9.1
Termination
57
 
Section 9.2
Effect of Termination
58
 
Section 10.1
Fees and Expenses
58
 
Section 10.2
Amendment and Modification
58
 
Section 10.3
Waiver
59
 
Section 10.4
Notices
59
 
Section 10.5
Interpretation
60
 
Section 10.6
Entire Agreement
61
 
Section 10.7
No Third-Party Beneficiaries
61
 
Section 10.8
Governing Law
61
 
Section 10.9
Arbitration
61
 
Section 10.10
Assignment; Successors
62
 
Section 10.11
Severability
62
 
Section 10.12
Counterparts
62
 
Section 10.13
Facsimile Signature
62
 



 
 
iii

--------------------------------------------------------------------------------

 


Schedules


Schedule
3.1(a)
-
Organization
Schedule
3.5
-
Capitalization
Schedule
3.7(b)
-
Restructuring
Schedule
3.7©
-
Post-Restructuring Capitalization
Schedule
3.8(a)
-
Financial Statements
Schedule
3.8©
-
Liabilities
Schedule
3.9
-
Distributions
Schedule
3.1
-
Indebtedness
Schedule
3.11(a)
-
Compliance with Law
Schedule
3.12
-
Litigation
Schedule
3.13
-
Employee Matters
Schedule
3.14(b)
-
Condition of Assets
Schedule
3.15(a)
-
Real Property
Schedule
3.16
-
Intellectual Property
Schedule
3.16©
-
Encumbrances on Intellectual Property
Schedule
3.16€
-
Company Registered IP
Schedule
3.16(g)
-
Intellectual Property Transfers and Licenses
Schedule
3.16(i)
-
Specific Intellectual Property
Schedule
3.17(d)
-
Tax Liability
Schedule
3.17(g)
-
Tax Losses
Schedule
3.17(i)
-
French Tax Consolidated Group
Schedule
3.17(s)
-
Restructuring Taxes
Schedule
3.17(t)
-
Deferred Taxes
Schedule
3.19(a)
-
Material Contracts
Schedule
3.21
-
Insurance
Schedule
6.3(b)
-
Required Consents

 
 
Exhibits
 

Exhibit A   Loan Agreement Exhibit B   By-Laws of the Company Exhibit C  
Termination Compensation Exhibit D   Opinion of the Seller's Counsel Exhibit E 
  Minority Shareholder Share Transfer Agreement

 
 
 
iv

--------------------------------------------------------------------------------

 
 
SHARE PURCHASE AND SHAREHOLDERS' RIGHTS AGREEMENT
 
 
SHARE PURCHASE AND SHAREHOLDERS' RIGHTS AGREEMENT, dated as of May 16, 2008 (as
amended by an Amendment No. 1 to Share Purchase Agreement and Shareholders’
Rights Agreement entered into on June 2, 2009, by an Amendment No. 2 entered
into on May 1, 2010, by an Amendment No. 3 to Share Purchase Agreement and
Shareholders’ Rights Agreement entered into on July 9, 2012 this "Agreement"),
by and among Christophe Mortemousque, acting as founder, and in the name and on
behalf of, ARFI, a simplified joint stock company (société par actions
simplifieé) of France, with a registered office situated at 220, route de
Grenoble, 69800 Saint-Priest, whose registration with the registre du commerce
et des sociétés of Lyon is underway (the "Company"), Christophe Mortemousque, on
behalf of himself, born on March 11, 1970, residing at 31, route de Lyon, 69450
Saint-Cyr au Mont d’Or, married to Mrs. Christelle Dubosc, under the régime de
la separation de biens, under a notarized agreement entered into on August 16,
1996 made in Blaye, before Maître Monroux (the "Seller"), Palladium, a
simplified joint stock company (societé par actions simplifieé) of France, with
a registered office situated at 220, route de Grenoble, 69800 Saint-Priest,
registered with the registre du commerce et des sociétés of Lyon under number
352 779 862 ("Palladium"), and K•Swiss Inc., a Delaware corporation (the
"Buyer").
 
RECITALS
 
A.           The Seller owns 100% of the issued and outstanding shares, par
value €10.00 per share (the "Equity Interests"), of the Company.
 
B.           The Seller wishes to sell to the Buyer, and the Buyer wishes to
purchase from the Seller, 57% of the Equity Interests (the "Shares") of the
Company.
 
C.           The Seller wishes to sell to the Buyer, and the Buyer wishes to
purchase from the Seller, the remaining 43% of the Equity Interests of the
Company (the "Other Shares") on or before June 30, 2009.
 
AGREEMENT
 
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1         Certain Defined Terms.  For purposes of this Agreement:
 
"Action" means any claim, action, suit, inquiry, proceeding, audit or
investigation by or before any Governmental Authority, or any other arbitration,
mediation or similar proceeding.
 
 
 
 

--------------------------------------------------------------------------------

 
 
"Affiliate" means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.
 
"Ancillary Agreements" means the Loan Agreement and all other agreements,
documents and instruments required to be delivered by any party pursuant to this
Agreement, and any other agreements, documents or instruments entered into at or
prior to Closing in connection with this Agreement or the transactions
contemplated hereby.
 
"Business Day" means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in either France or
the City of Los Angeles.
 
"Contract" means any contract, agreement, arrangement or understanding, whether
written or oral and whether express or implied.
 
"control," including the terms "controlled by" and "under common control with,"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by Contract or otherwise, including the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person.
 
"Distributable Annual Profits" means, in respect of the Company or any of its
Subsidiaries, for any given fiscal year, the after tax profit for such fiscal
year, minus the sum of (i) the losses brought forward (pertes antérieures), (ii)
any after tax profit derived from the sale of the Palladium Intellectual
Property and (iii) the sums to be allocated to reserves pursuant to applicable
Law and the by-laws of the company concerned.
 
"Encumbrance" means any charge, claim, limitation, condition, equitable
interest, mortgage, lien, option, pledge, security interest, easement,
encroachment, right of first refusal, adverse claim or restriction of any kind,
including any restriction on or transfer or other assignment, as security or
otherwise, of or relating to use, quiet enjoyment, voting, transfer, receipt of
income or exercise of any other attribute of ownership.
 
"French Tax Consolidated Group" means a group of companies subject to a French
specific tax regime provided for by Sections 223A et seq. of the French Tax Code
which allows for consolidation of taxable income at the level of a parent
company which is solely liable for corporate income tax computed on a tax
consolidated basis and which includes the parent company and its French
affiliates controlled at 95% or more.
 
"GAAP" means French generally accepted accounting principles and practices as in
effect on the date hereof.
 
"Governmental Authority" means any (i) national, multinational, supranational,
provincial, municipal, local or similar government, governmental, regulatory or
administrative authority, branch, agency or commission or any court, tribunal,
arbitral or judicial body (including any grand jury), central bank, commission,
board, bureau or instrumentality (including any authority responsible for
assessing or collecting any Taxes, social security, customs, parafiscal
contribution or any other Tax) and (ii) any subdivision or authority of any of
the foregoing.
 
 
 
2

--------------------------------------------------------------------------------

 
 
"IFRS" means the International Financial Reporting Standards as in effect on the
date hereof.
 
"Immediate Family," with respect to any specified Person, means such Person's
spouse, parents, children and siblings, including adoptive relationships and
relationships through marriage, or any other relative of such Person that shares
such Person's home.
 
"Intellectual Property" means all intellectual property rights arising from or
associated with the following, whether protected, created or arising under the
laws of the United States or any other jurisdiction:  (i) trade names,
trademarks and service marks (registered and unregistered), domain names and
other Internet addresses or identifiers, trade dress and similar rights, and
applications (including intent to use applications) to register any of the
foregoing (collectively, "Marks"); (ii) patents, patent applications and
registered industrial designs (collectively, "Patents"); (iii) copyrights
(registered and unregistered) and applications for registration (collectively,
"Copyrights"); (iv) know-how, inventions, methods, processes, technical data,
specifications, research and development information, technology, product
roadmaps, customer lists and any other information, in each case to the extent
any of the foregoing derives economic value (actual or potential) from not being
generally known to other persons who can obtain economic value from its
disclosure or use (collectively, "Trade Secrets"); and (v) moral rights,
publicity rights, data base rights and any other proprietary or intellectual
property rights of any kind or nature that do not comprise or are not protected
by Marks, Patents, Copyrights or Trade Secrets.
 
"knowledge," with respect to a party, means the knowledge of such individual or
of any officer or director of such party and such knowledge as would be imputed
to such Persons upon due inquiry.
 
"Law" means any statute, law, treaty, ordinance, administrative guideline and
regulation, other regulation, rule, code, executive order, injunction, judgment,
decree or order of any Governmental Authority.
 
"Leased Real Property" means all real property leased, subleased or licensed to
the Company or any of its Subsidiaries or which the Company or any of its
Subsidiaries otherwise has a right or option to use or occupy, together with all
structures, facilities, fixtures, systems, improvements and items of property
previously or hereafter located thereon, or attached or appurtenant thereto, and
all easements, rights and appurtenances relating to the foregoing.
 
"Liability" or "Liabilities" means, with respect to any Person, any liability or
obligation of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or not accrued or paid and, unless otherwise
indicated, liquidated or unliquidated, secured or unsecured, joint or several,
fixed or otherwise, due or to become due, vested or unvested, executory,
determined, determinable or otherwise and whether or not the same is required to
be accrued on the financial statements of that Person or is disclosed on any
schedule hereto.
 
 
 
3

--------------------------------------------------------------------------------

 
 
"Material Adverse Effect" means any event, change, circumstance, occurrence,
effect or state of facts that (i) is or would reasonably be expected to be
materially adverse to the business, assets, liabilities, condition (financial or
otherwise), results of operations or prospects of the Company and its
Subsidiaries, taken as a whole or (ii) materially impairs the ability of the
Seller or the Company and its Subsidiaries to consummate, or prevents or
materially delays, any of the transactions contemplated by this Agreement or the
Ancillary Agreements or would reasonably be expected to do so.
 
"Owned Real Property" means all real property owned by the Company or any of its
Subsidiaries, together with all structures, facilities, fixtures, systems,
improvements and items of property previously or hereafter located thereon, or
attached or appurtenant thereto, and all easements, rights and appurtenances
relating to the foregoing.
 
"Palladium Brands" means the Marks and other Intellectual Property rights set
forth in Schedule 3.16 registered (or demarcated) in the following countries:
Austria, Belgium, Cyprus, Denmark, Finland, France, Germany, Greece, Ireland,
Italy, Japan, Luxembourg, Malta, the Netherlands, Portugal, Slovenia, Spain,
Sweden, Switzerland, Turkey and the United Kingdom.
 
"Person" means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.
 
"Related Party," with respect to any specified Person, means:  (i) any Affiliate
of such specified Person, or any director, executive officer, general partner or
managing member of such Affiliate; (ii) any Person who serves or within the past
five years has served as a director, executive officer, partner, member or in a
similar capacity of such specified Person; (iii) any Immediate Family member of
a Person described in clause (ii); or (iv) any other Person who holds,
individually or together with any Affiliate of such other Person and any
member(s) of such Person's Immediate Family, more than 5% of the outstanding
equity or ownership interests of such specified Person.
 
"Social Contributions" means all contributions, including but not limited to,
payroll contributions, unemployment insurance, retirement, social security or
other social benefits or labor related payments or contributions which any of
the Company or its Subsidiaries is required to pay, withhold or collect.
 
"Subsidiary" means, with respect to the Company, each of SC Spitfire Finance,
Pallinvest SAS, Vantage Finance SAS and Palladium, and, when relevant, any
company merged into Palladium at any time prior to the date hereof, and, with
respect to any Person, any other Person controlled by such first Person,
directly or indirectly, through one or more intermediaries.
 
"Tax Regulations" means the Laws concerning Taxes or customs as well as any
decrees, decisions, circulars or other texts on the application or
interpretation of the said Law applicable in any country whatsoever as well as
any international treaty (including any derived law of such treaty – directive,
regulation or other).
 
 
 
4

--------------------------------------------------------------------------------

 
 
"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, required to be supplied to any Tax authority (foreign or
domestic) in connection with the determination, assessment, collection or
payment of any Taxes.
 
"Taxes" means: (i) any and all taxes, including local and foreign taxes,
assessments and other governmental charges, duties, impositions and liabilities,
Social Contributions, as well as any other charge or tax, and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, registration, license, lease, service, service use, withholding,
payroll, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest, any penalties and fines, additions
to tax or additional amounts with respect thereto; (ii) any liability for
payment of amounts described in clause (i) whether as a result of transferee
liability, of being a member of an affiliated, consolidated, combined or unitary
group for any period or otherwise through operation of law; and (iii) any
liability for the payment of amounts described in clauses (i) or (ii) as a
result of any tax sharing, tax indemnity or tax allocation agreement or any
other express or implied agreement to indemnify any other Person.
 
"Turnover" means, for any date of determination, the total revenue of any Brand
Transferee derived from the Palladium Brands, as shown on the Brand Transferee's
audited financial statements (such financial statements to be included in the
audited consolidated financial statements of the Buyer) prepared in accordance
with generally accepted accounting principles and practices of the United States
as in effect on the date hereof, as at the end of the relevant accounting period
and broken down by Country.
 
Section 1.2       Table of Definitions
 
The following terms have the meanings set forth in the Sections referenced
below:
                                                                                     

Definition Location    
Adjusted Variable Future Purchase Price
5.12(h)
Agreement
Preamble
Arbitrator
10.9(a)
Balance Sheets
3.8(b)
Brand Transferee
5.12(b)(ii)b.
Business
5.4(a)(i)
Buyer
Preamble
Buyer's Policy
7.2(e)
Cap Amounts
7.2(a)
Claim Notice
7.4(a)
Closing
2.2(a)
Closing Date
2.2(a)
Company
Preamble

 
 
 
5

--------------------------------------------------------------------------------

 
 
 

Definition Location    
Company Group Employees
5.4(a)(ii)
Company IP
3.16(e)
Company Registered IP
3.16(e)
Confidentiality Agreement
5.7
Copyrights
1.1
Country
5.12(b)(ii)b.
Covered Parties
7.1
Customer
5.4(a)(iii)
Deductible
7.2(a)
Delivered Variable Purchase Price
5.12(f)
Designated Lender
2.1(b)
Dispute Notice
7.4(b)
Disputed Matters
5.12(f)
Disputing Parties
10.9(a)
Disputing Party
10.9(a)
EBITDA
5.12(c)
Environmental Laws
3.18(e)(i)
Environmental Permits
3.18(e)(ii)
Equity Interests
Recitals
Escrow
6.3(k)
Final Variable Purchase Price
5.12(f)
Final Variable Purchase Price Payment Date
5.12(f)
   
Financial Statements
3.8(a)
Fixed Future Purchase Price
5.12(b)(i)
Funding Date
2.1(b)
Future Closing Date
5.12(b)
Future Dispute Notice
5.12(f)
Future Purchase
5.12(b)
Future Purchase Price
5.12(b)
Hazardous Substances
3.18(e)(iii)
ICC
10.9(a)
Independent Accounting Firm
5.12(f)
Loan Agreement
2.1(b)
Loan Amount
2.1(b)
Losses
7.1
Marks
1.1
Material Contracts
3.19(a)
Minority Shareholders
3.7(a)
Notice
5.12(f)
Offset Amount
7.2(f)
Options
3.7(a)
Other Shares
Recitals
Palladium
Preamble
Palladium Intellectual Property
5.13

 
 
 
6

--------------------------------------------------------------------------------

 
 

Definition Location    
Patents
1.1
Permits
3.11(b)
Permitted Encumbrances
3.14(a)
Plans
3.13(a)
Purchase Price
2.1(a)
Release
3.18(e)(iv)
Released Claims
5.6
Released Parties
5.6
Releasing Parties
5.6
Representatives
5.2
Restructure Subs
3.7(a)
Restructuring
3.7(a)
Second Notice
5.12(h)
Seller
Preamble
Shares
Recitals
Third Party Transferee
5.13(c)
Trade Secrets
1.1
Variable Future Purchase Price
5.12(b)(ii)

 
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.1              Purchase and Sale of the Shares; Funding
 
(a)           Upon the terms and subject to the conditions of this Agreement, at
the Closing, the Seller shall sell, assign, transfer, convey and deliver the
Shares to the Buyer, free and clear of all Encumbrances, and the Buyer, in
reliance on the representations, warranties and covenants of the Seller
contained herein shall purchase the Shares from the Seller, and in consideration
for the Shares the Buyer will pay to Seller in cash €1,700,000 (the "Purchase
Price").
 
(b)           Upon the terms and subject to the conditions of this Agreement,
prior to the Closing and on or before June 13, 2008 (the "Funding Date"), the
Buyer (or an Affiliate of Buyer designated by the Buyer at least five (5)
Business Days prior to the Funding Date (the "Designated Lender")) shall make a
loan to the Company in the amount of  €3,650,000 (the "Loan Amount") subject to
the terms and conditions set forth in a loan agreement in the form attached
hereto as Exhibit A (the "Loan Agreement").  Notwithstanding the foregoing, the
Loan Agreement shall be executed and registered with French Tax authorities at
least one (1) Business Day prior to the Funding Date by the Buyer at its cost.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.2              Closing; Funding Date.
 
(a)           On the Funding Date, the transactions contemplated by Section
2.1(b) shall take place at a closing to be held at the offices of Gibson, Dunn &
Crutcher LLP, 166 rue du faubourg Saint-Honoré, 75008 Paris, France.  The sale
and purchase of the Shares shall take place (the "Closing") at such time to be
agreed upon by the Buyer and the Seller on the later to occur of (i) the fifth
(5th) Business Day after satisfaction or, if permissible, waiver of the
conditions required to be satisfied prior to the Closing, as set forth in
Section 6.1(a) and Section 6.3(r), or (ii) July 1, 2008, or at such later date
as the Seller and the Buyer mutually may agree in writing.  The day on which the
Closing takes place is referred to as the "Closing Date."
 
(b)           At the Closing, (i) the Buyer shall deliver to the Seller, by
irrevocable wire transfer to a bank account designated in writing by the Seller
to the Buyer at least five (5) Business Days prior to the Closing Date, an
amount equal to €1,700,000 in immediately available funds, representing the
Purchase Price together with evidence of confirmed wire instructions accompanied
by a service confirmation number to Buyer's counsel, (ii) the documentation
required to have been delivered into Escrow pursuant to Section 6.3(k) shall be
automatically released and (iii) the Buyer shall (A) annotate the transfer of
the Shares to the Buyer in the share transfer registry (registre des mouvements
de titres) of the Company and (B) annotate the Shares in the Buyer's shareholder
account (compte d’actionnaire) with the Company.
 
(c)           On the Funding Date and subject to the satisfaction or, if
permissible, waiver of the conditions set forth in the Loan Agreement and the
conditions required to be satisfied prior to the Funding Date, as set forth in
Article VI, the Buyer (or the Designated Lender) shall deliver to the Company,
by wire transfer to a bank account designated in writing by the Company to the
Buyer at least five (5) Business Days prior to the Funding Date, an amount equal
to €3,650,000 in immediately available funds, representing the Loan Amount.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER, THE COMPANY AND PALLADIUM
 
As an inducement to the Buyer to enter into this Agreement and to consummate the
transactions contemplated herein, the Seller, the Company and Palladium,
severally and not jointly, represent and warrant to the Buyer that, except as
set forth in the Schedules hereto (which Schedules make explicit reference to a
particular representation or warranty as to which exception is taken, which in
each case shall constitute the sole representation and warranty as to which such
exception shall apply), and except that, with respect to the Company and
Palladium, their representations and warranties are limited to those matters set
forth in Sections 3.2 and 3.3, as of the date hereof and as of the Funding Date
and the Closing Date, and, in respect of the representations and warranties
referred to in Section 6.3(a), as of the Future Closing Date (in each case, as
though made on such dates):
 
Section 3.1              Organization and Qualification.
 
(a)           Each of the Company and its Subsidiaries (i) is (or, with respect
to the Company, shall be on the Funding Date and the Closing Date) a corporation
duly organized, validly existing and in good standing under the laws of France
as set forth in Schedule 3.1(a), (ii) is (or, with respect to the Company, shall
be on the Funding Date and the Closing Date) duly qualified or licensed to do
business, and is (or, with respect to the Company, shall be on the Funding Date
and the Closing Date) in good standing, in each jurisdiction where the character
of the properties owned, leased or operated by it or the nature of its business
makes such qualification or licensing necessary, except for any such failures to
be so qualified or licensed and in good standing that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect and (iii) has full corporate power and authority to own, lease
and operate its properties and to carry on its business as it is now being
conducted.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           The Seller has heretofore furnished to the Buyer a complete and
correct copy of the certificate of incorporation (extrait K-Bis) and bylaws,
each as amended to date, of each of the Company's Subsidiaries.  Such
certificates of incorporation and bylaws are in full force and effect.  Neither
the Company nor any of its Subsidiaries is in violation of any of the provisions
of its certificate of incorporation or bylaws.  The transfer books (registre des
mouvements de titres and comptes d’actionnaires) and minute books of each of the
Subsidiaries, copies of which have been made available for inspection by the
Buyer prior to the date hereof, are true and complete.  The transfer books
(registre des mouvements de titres and comptes d’actionnaires) and minute books
of the Company shall be true and complete on the Funding Date and the Closing
Date.
 
(c)           All decisions taken and undertakings given by the corporate bodies
within the Company and each of its Subsidiaries and/or their directors or
managers (including, without limitation, in respect of the conversion of
Palladium into a société par actions simplifiée) were validly taken, duly
authorized or ratified by the competent corporate bodies in accordance with
applicable Laws and with the by-laws of the company concerned and, where
necessary, were validly recorded in the company registers.  All restructuring
transactions made by the Company or any of its Subsidiaries prior to the date
hereof (including, without limitation, any merger, contribution or conversion)
have been validly made in accordance with all applicable Laws and have not
resulted and will not result in any Liabilities for the Company or any of its
Subsidiaries other than as recorded in the Financial Statements.
 
Section 3.2              Authority.  The Seller has the capacity to enter into
this Agreement and each of the Ancillary Agreements to which he will be a party,
to consummate the transactions contemplated hereby and thereby and to comply
with the terms, conditions and provisions hereof and thereof.  Each of the
Company and Palladium has full corporate power and authority to execute and
deliver this Agreement and each of the Ancillary Agreements to which it will be
a party, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery and
performance by each of the Company and Palladium of this Agreement and each of
the Ancillary Agreements to which it will be a party and the consummation by
each of the Company and Palladium of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate
action.  This Agreement has been, and upon their execution each of the Ancillary
Agreements will have been, duly executed and delivered by the Seller, the
Company and Palladium, as applicable.  This Agreement constitutes, and upon
their execution each of the Ancillary Agreements will constitute, the legal,
valid and binding obligations of the Seller, the Company and Palladium, as
applicable, enforceable against the Seller, the Company and Palladium in
accordance with their respective terms.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.3               No Conflict; Required Filings and Consents.
 
(a)           The execution, delivery and performance by each of the Seller, the
Company and Palladium of this Agreement and each of the Ancillary Agreements,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not:
 
(i)           conflict with or violate the certificate of incorporation or
bylaws of the Company or any of its Subsidiaries;
 
(ii)           conflict with or violate any Law applicable to the Seller or the
Company or any of its Subsidiaries or by which any property or asset of the
Seller or the Company or any of its Subsidiaries is bound or affected; or
 
(iii)           result in any breach of, constitute a default (or an event that,
with notice or lapse of time or both, would become a default) under, require any
consent of or notice to any Person pursuant to, give to others any right of
termination, amendment, modification, acceleration or cancellation of, allow the
imposition of any fees or penalties, require the offering or making of any
payment or redemption, give rise to any increased, guaranteed, accelerated or
additional rights or entitlements of any Person or otherwise adversely affect
any rights of the Company or any of its Subsidiaries under, or result in the
creation of any Encumbrance on any property, asset or right of the Company or
any of its Subsidiaries pursuant to, any note, bond, mortgage, indenture,
agreement, lease, license, permit, franchise, instrument, obligation or other
Contract to which the Company or any of its Subsidiaries is a party or by which
the Company or any of its Subsidiaries or any of their respective properties,
assets or rights are bound or affected.
 
(b)           None of the Seller or the Company or any of its Subsidiaries is
required to file, seek or obtain any notice, authorization, approval, order,
permit or consent of or with any Governmental Authority in connection with the
execution, delivery and performance by the Seller, the Company and Palladium of
this Agreement and each of the Ancillary Agreements to which the Seller, the
Company or Palladium will be a party or the consummation of the transactions
contemplated hereby or thereby or in order to prevent the termination of any
right, privilege, license or qualification of the Company or any of its
Subsidiaries.
 
Section 3.4               Shares.  As of the Funding Date, the Closing Date and
the Future Closing Date, the Seller is the owner of the Shares and the Other
Shares, as applicable, free and clear of any Encumbrance.  The Seller has the
right, authority and power to sell, assign and transfer the Equity Interests to
the Buyer.  Upon delivery or release to the Buyer of (i) a duly executed stock
transfer form (ordre de mouvement) transferring the ownership of the Shares or
the Other Shares, as applicable, to the Buyer and (ii) evidence of (A) the
annotation of the transfer of the Shares or the Other Shares, as applicable, to
the Buyer in the share transfer registry (registre des mouvements de titres) of
the Company and (B) the annotation of the Shares or the Other Shares, as
applicable, in the Buyer's shareholder account (compte d’actionnaire) with the
Company at the Closing or the Future Closing, as applicable, and the Buyer's
payment of the Purchase Price or the Fixed Future Purchase Price, as applicable,
the Buyer shall acquire good, valid and marketable title to the Shares or the
Other Shares, as applicable, free and clear of any Encumbrance other than
Encumbrances created by the Buyer.  The Shares represent 57% of the capital
stock of, and entitle the holder thereof to 57% of the voting rights in, the
Company.  The Other Shares represent 43% of the capital stock of, and entitle
the holder thereof to 43% of the voting rights in, the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.5               Capitalization.  On each of the Funding Date and the
Closing Date, the capital stock of the Company shall consist of 219,750 shares,
all of which shall have been validly issued and fully paid.  Schedule 3.5 sets
forth, for each Subsidiary of the Company, the amount of its capital stock and
the owners thereof.  In this respect, JB Martin does not hold any share of
Palladium nor any right as a shareholder of that company of any nature
whatsoever.  He has no right, claim or action of any kind against Palladium
and/or any of its shareholders.  Except for the Shares, the Other Shares and
except as set forth in Schedule 3.5, neither the Company nor any of its
Subsidiaries has issued or agreed to issue any:  (i) share of capital stock or
other equity or ownership interest; (ii) option, warrant, security or interest
convertible into or exchangeable or exercisable for the purchase of shares of
capital stock or other equity or ownership interests or otherwise giving access
to their capital stock; (iii) interest in the ownership or earnings of the
Company or any of its Subsidiaries or other equity equivalent or equity-based
award or right; or (iv) bond, debenture or other indebtedness or instrument
having the right to vote or convertible or exchangeable for securities having
the right to vote.  Each share of capital stock or other equity or ownership
interest of the Company and each of its Subsidiaries is duly authorized, validly
issued, fully paid and nonassessable, and in the case of its Subsidiaries,
except as set forth in Schedule 3.5, each such share or other equity or
ownership interest is owned by the Company or another Subsidiary, free and clear
of any Encumbrance.  All of the aforesaid shares or other equity or ownership
interests have been offered, sold and delivered by the Company or a Subsidiary
in compliance with all applicable Laws.  Except as set forth in Schedule 3.5 and
except as expressly contemplated by this Agreement, there are no outstanding
obligations of the Company or any of its Subsidiaries to issue, sell or transfer
or repurchase, redeem or otherwise acquire, or that relate to the holding,
voting or disposition of or that restrict the transfer of, the issued or
unissued capital stock or other equity or ownership interests of the Company or
any of its Subsidiaries.  No shares of capital stock or other equity or
ownership interests of the Company or any of its Subsidiaries have been issued
in violation of any rights, agreements, arrangements or commitments under any
provision of applicable Law, the certificate of incorporation or bylaws of the
Company or any of its Subsidiaries or any Contract to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound.
 
Section 3.6              Equity Interests.  Except for the Subsidiaries listed
in Schedule 3.5, neither the Company nor any of its Subsidiaries directly or
indirectly owns (or has ever been the owner of) any equity, partnership,
membership or similar interest in, or any interest convertible into, exercisable
for the purchase of or exchangeable for any such equity, partnership, membership
or similar interest, or is under any current or prospective obligation to form
or participate in, provide funds to, make any loan, capital contribution or
other investment in or assume any Liability or obligation of, any
Person.  Except for the interest to be acquired by the Company in SC Spitfire
Finance, neither the Company nor any of its Subsidiaries directly or indirectly
owns (or has ever been the owner of) any interest in any unlimited liability
company or entity.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.7               Minority Shareholders and Subsidiaries.
 
(a)           The Seller has timely and validly exercised, or caused to be
exercised, his option under the agreements entered into between the Seller, on
the one hand, and Didier Jacquard and Didier Coussin (collectively, the
"Minority Shareholders"), on the other hand, on January 23, 2008 as amended on
April 29, 2008 (together, the "Options"), to cause the Company to acquire, the
equity interests held by the Minority Shareholders in SC Spitfire Finance,
Pallinvest SAS and Vantage Finance SAS (the "Restructure Subs").  The
contribution by the Seller to the Company of his shares in each of SC Spitfire
Finance and Vantage Finance SAS, each of the acquisitions by the Company of the
equity or ownership interests held by the Minority Shareholders of the
Restructure Subs, and the repayment of the shareholders' loan granted by Didier
Jacquard to Vantage Finance SAS (collectively, the "Restructuring"), all as
contemplated by Section 5.10, will be (and, as of the Closing Date, has been)
(i) effected in compliance with all applicable Laws and (ii) duly authorized,
executed, delivered and performed by all parties thereto.
 
(b)           Except as set forth in Schedule 3.7(b), the execution, delivery
and performance by the Seller, the Company and its Subsidiaries and the Minority
Shareholders thereof of the respective contribution and acquisition agreements
will not (and, as of the Closing Date, has not) result in any breach of,
constitute a default (or an event that, with notice or lapse of time or both,
would become a default) under, require any consent of or notice to any Person
pursuant to, give to others any right of termination, amendment, modification,
acceleration or cancellation of, allow the imposition of any fees or penalties,
result in any costs or Taxes (and will be Tax neutral) or create any deferred
Liability, require the offering or making of any payment or redemption, give
rise to any increased, guaranteed, accelerated or additional rights or
entitlements of any Person or otherwise adversely affect any rights of the
Company or any of its Subsidiaries under, or result in the creation of any
Encumbrance on any property, asset or right of the Company or any of its
Subsidiaries pursuant to, any note, bond, mortgage, indenture, agreement, lease,
license, permit, franchise, instrument, obligation or other Contract to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries or any of their respective properties, assets or rights are
bound or affected.
 
(c)           The Company and its Subsidiaries and the Minority Shareholders
thereof will (and, as of the Closing Date, have) timely file, seek or obtain any
required notice, authorization, approval, order, permit or consent of or with
any Person or Governmental Authority in connection with the execution, delivery
and performance by such parties of the contribution and acquisition agreements
or in order to prevent the termination of any right, privilege, license or
qualification of the Company or any of its Subsidiaries.  Upon completion of the
Restructuring and as of the Closing Date, the amount of capital stock and the
owners thereof for the Company and its Subsidiaries will be as set forth in
Schedule 3.7(c).
 
(d)           The Minority Shareholders have no Actions, causes of Action,
liabilities, obligations, agreements, controversies, judgments or demands
arising out of, relating to or any way connected with the Company and its
Subsidiaries or the Buyer, including in connection with the acquisition by the
Company of their equity or ownership interests in the Restructure Subs as
contemplated in this Section 3.7.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.8              Financial Statements; No Undisclosed Liabilities.
 
(a)           True and complete copies of the (i) audited financial statements
(including balance sheet and related statement of income and notes thereto),
shareholders' equity and cash flows of Palladium for the fiscal year ended
September 30, 2007, (ii) audited financial statements (including balance sheet
and related statement of income and notes thereto), shareholders' equity and
cash flows of Pallinvest SAS for the fiscal year ended March 31, 2007, (iii)
financial statements (including balance sheet and related statement of income),
shareholders' equity and cash flows of SC Spitfire Finance for the fiscal year
ended December 31, 2007 and (iv) unaudited accounts for Vantage Finance SAS
covering the period beginning as at the date of creation of the company and
ending on December 31, 2007 (together with the financial statements delivered
pursuant to Section 5.19, the "Financial Statements"), are attached hereto as
Schedule 3.8(a).  Each of the Financial Statements (i) gives a true and fair
view (sont réguliers et sincères et donnent une image fidèle) of the financial
position of the relevant company, (ii) has been prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto) and (iii) fairly presents, in all material
respects, the financial position, results of operations and cash flows of the
relevant company, as at the respective dates thereof and for the respective
periods indicated therein, except as otherwise noted therein.
 
(b)           Except as and to the extent adequately accrued or reserved against
in the respective balance sheets included in the Financial Statements (such
balance sheets, together with all related notes and schedules thereto, the
"Balance Sheets"), none of the Company's Subsidiaries has any Liability or
obligation of any nature, whether accrued, absolute, contingent or otherwise,
whether known or unknown and whether or not required by GAAP to be reflected in
a balance sheet of such Subsidiary or disclosed in the notes thereto, except for
Liabilities and obligations, incurred in the ordinary course of business
consistent with past practice since the date of the respective Balance Sheets,
that are not, individually or in the aggregate, material to such Subsidiary.
 
(c)           Except as set forth in Schedule 3.8(c), the Company does not have
any Liability or obligation of any nature, whether accrued, absolute, contingent
or otherwise, whether known or unknown.
 
(d)           The books of account and financial records of the Company's
Subsidiaries are true and correct and have been prepared and are maintained in
accordance with sound accounting practice.
 
Section 3.9            Absence of Certain Changes or Events. Since the
respective dates of the Balances Sheets:  (a) the Company and its Subsidiaries
have conducted their businesses only in the ordinary course consistent with past
practice; (b) there has not been any change, event or development or prospective
change, event or development that, individually or in the aggregate, has had or
is reasonably likely to have a Material Adverse Effect; (c) neither the Company
nor any of its Subsidiaries has suffered any loss, damage, destruction or other
casualty affecting any of its material properties or assets, whether or not
covered by insurance; (d) except as set forth in Schedule 3.9, neither the
Company nor any of its Subsidiaries has made or committed to make any
distribution of profits or reserves; and (e) none of the Company or any of its
Subsidiaries has taken any action that, if taken after the date of this
Agreement, would constitute a breach of any of the covenants set forth in
Section 5.1.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3.10             Indebtedness.  Neither the Company nor any of its
Subsidiaries has any outstanding indebtedness for borrowed money except (a) as
reflected in the Financial Statements and (b) as set forth in Schedule
3.10.  Except as set forth in Schedule 3.10, none of the Company or any of its
Subsidiaries is a guarantor or indemnitor or bound by any off-balance sheet
undertaking or otherwise contingently liable for any such indebtedness.  There
exists no default under the provisions of any instrument evidencing any such
indebtedness or of any agreement relating thereto.
 
Section 3.11            Compliance with Law; Permits.
 
(a)           Each of the Company and its Subsidiaries is and has been in
compliance in all material respects with all Laws applicable to it.  Except as
set forth in Schedule 3.11(a), none of the Company, any of its Subsidiaries or
any of its or their executive officers has received during the past five years,
nor is there any basis for, any notice, order, complaint or other communication
from any Governmental Authority or any other Person that the Company or any of
its Subsidiaries is not in compliance in any material respect with any Law
applicable to it.
 
(b)           Each of the Company and its Subsidiaries is in possession of all
permits, licenses, franchises, approvals, certificates, consents, waivers,
concessions, exemptions, orders, registrations, notices or other authorizations
of any Governmental Authority necessary for each of the Company and its
Subsidiaries to own, lease and operate its properties and to carry on its
business in all material respects as currently conducted (the "Permits").  Each
of the Company and its Subsidiaries is and has been in compliance in all
material respects with all such Permits.  No suspension, cancellation,
modification, revocation or nonrenewal of any Permit is pending or, to the
knowledge of the Seller, threatened.  The Company and its Subsidiaries will
continue to have the use and benefit of all Permits following consummation of
the transactions contemplated hereby.  No Permit is held in the name of any
employee, officer, director, stockholder, agent or otherwise on behalf of the
Company or any of its Subsidiaries.
 
Section 3.12            Litigation.  Except as set forth in Schedule 3.12, there
is no Action pending or, to the knowledge of the Seller, threatened against the
Company or any of its Subsidiaries, or any material property or asset of the
Company or any of its Subsidiaries, or any of the officers or directors of the
Company or any of its Subsidiaries in regards to their actions as such, nor is
there any basis for any such Action.  There is no Action pending or, to the
knowledge of the Seller, threatened seeking to prevent, hinder, modify, delay or
challenge the transactions contemplated by this Agreement (including the
transactions contemplated by Section 5.10) or the Ancillary Agreements.  There
is no outstanding order, writ, judgment, injunction, decree, determination or
award of, or pending or, to the knowledge of the Seller, threatened
investigation by, any Governmental Authority relating to the Company, any of its
Subsidiaries, any of their respective officers or directors, any of their
respective properties or assets or the transactions contemplated by this
Agreement or the Ancillary Agreements.  There is no Action by the Company or any
of its Subsidiaries pending, or which the Company or any of its Subsidiaries has
commenced preparations to initiate, against any other Person.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3.13            Labor and Employment Matters.
 
(a)           Except as set forth on Schedule 3.13, (i) neither the Company nor
any of its Subsidiaries is, or during the five years preceding the date hereof
was, a party to any labor or collective bargaining agreement or other company
collective agreement that pertains to employees of the Company or any of its
Subsidiaries, and (ii) there is, and during the past three years there has been,
no labor dispute, strike, controversy, slowdown, collective dismissal, work
stoppage or lockout pending or, to the knowledge of the Seller, threatened
against or affecting the Company or any of its Subsidiaries, nor is there any
basis for any of the foregoing.
 
(b)           Except as set forth on Schedule 3.13, there are no current
employment contracts or consulting agreements by which the Company or any of its
Subsidiaries is bound, and no deferred compensation, bonus, incentive
compensation, stock option, severance or termination pay agreement or plan,
profit sharing agreements, savings agreements, retirement programs or any other
employee benefit plan, agreement, arrangement or commitment, whether formal or
informal, maintained, entered into or contributed to, or which is required to be
maintained, entered into or contributed to, by the Company or any of its
Subsidiaries for the benefit of any current or former employee, officer or
director of the Company or any of its Subsidiaries, or with respect to which the
Company or any of its Subsidiaries has any liability, contingent or otherwise
(collectively, the "Plans").  With respect to each Plan, (i) all employer and
employee contributions to each Plan required by Law or by the terms of such Plan
have been made, or, if applicable, accrued in accordance with normal accounting
practices, and a pro rata contribution for the period prior to and including the
date of this Agreement has been made or accrued and (ii) each Plan has been
maintained in good standing with applicable regulatory authorities and is now
and always has been operated in full compliance with all applicable Laws.
 
(c)           Neither the Company nor any of its Subsidiaries has engaged or is
engaging in any unfair labor practice.  No unfair labor practice or labor charge
or complaint is pending or, to the knowledge of the Seller, threatened with
respect to the Company or any of its Subsidiaries before the Labor Inspection or
any other Governmental Authority.  Except as set forth in Schedule 3.13, any
Laws relating to work councils ("comités d’entreprise"), workers'
representatives ("délégués du personnel") and similar bodies have been complied
with by the Company and its Subsidiaries.
 
(d)           The Company and each of its Subsidiaries have withheld and paid to
the appropriate Governmental Authority or are holding for payment not yet due to
such Governmental Authority all amounts required to be withheld from employees
of the Company or any of its Subsidiaries and are not liable for any arrears of
wages, Taxes, penalties or other sums for failure to comply with any applicable
Laws relating to the employment of labor.  The Company and each of its
Subsidiaries have paid in full to all their respective employees or adequately
accrued in accordance with GAAP for all wages, salaries, commissions, bonuses,
benefits and other compensation due to or on behalf of such employees.
 
(e)           None of the Company, any of its Subsidiaries or any of its or
their executive officers has received within the past five years any notice of
intent by the Labor Inspection or any other Governmental Authority responsible
for the enforcement of labor or employment laws to conduct an investigation
relating to the Company or any of its Subsidiaries and, to the knowledge of the
Seller, no such investigation is in progress.  To the knowledge of the Seller,
no current employee or officer of the Company or any of its Subsidiaries
intends, or is expected, to terminate his employment relationship with such
entity following the consummation of the transactions contemplated hereby.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 3.14            Title to, Sufficiency and Condition of Assets
 
(a)           The Company and its Subsidiaries have good and valid title to or a
valid leasehold interest in all of their assets, including their business (fonds
de commerce) and all of the assets reflected on the Balance Sheets or acquired
in the ordinary course of business since the date of the Balance Sheet, except
those sold or otherwise disposed of for fair value since the respective dates of
the Balance Sheets in the ordinary course of business consistent with past
practice.  The assets owned or leased by the Company and its Subsidiaries
constitute all of the assets necessary for the Company and its Subsidiaries to
carry on their respective businesses as currently conducted.  None of the assets
owned or leased by the Company or any of its Subsidiaries is subject to any
Encumbrance, other than (i) liens for current Taxes and assessments not yet past
due, (ii) mechanics', workmen's, repairmen's, warehousemen's and carriers' liens
arising in the ordinary course of business of the Company or such Subsidiary
consistent with past practice and (iii) any such matters of record, Encumbrances
and other imperfections of title that do not, individually or in the aggregate,
materially impair the continued ownership, use and operation of the assets to
which they relate in the business of the Company and its Subsidiaries as
currently conducted (collectively, "Permitted Encumbrances").
 
(b)           Except as set forth in Schedule 3.14(b), all tangible assets owned
or leased by the Company or its Subsidiaries have been maintained in all
material respects in accordance with generally accepted industry practice, are
in all material respects in good operating condition and repair, ordinary wear
and tear excepted, and are adequate for the uses to which they are being put.
 
This Section 3.14 does not relate to real property or interests in real
property, such items being the subject of Section 3.15, or to Intellectual
Property, such items being the subject of Section 3.16.
 
Section 3.15            Real Property
 
(a)           Neither the Company nor any of its Subsidiaries own any Owned Real
Property.  Schedule 3.15(a) sets forth a true and complete list of all Leased
Real Property.  Each of the Company and its Subsidiaries has good and marketable
leasehold title to all Leased Real Property, free and clear of all Encumbrances
except Permitted Encumbrances.  No parcel of Leased Real Property is subject to
any governmental decree or order to be sold or is being condemned, expropriated
or otherwise taken by any public authority with or without payment of
compensation therefore, nor, to the knowledge of the Seller, has any such
condemnation, expropriation or taking been proposed.  All leases of Leased Real
Property and all amendments and modifications thereto are valid, enforceable and
in full force and effect, and there exists no default under any such lease by
the Company, any of its Subsidiaries or any other party thereto, nor any event
which, with notice or lapse of time or both, would constitute a default
thereunder by the Company, any of its Subsidiaries or any other party
thereto.  All leases of Leased Real Property shall remain valid and binding in
accordance with their terms following the Closing and following the transactions
contemplated by Section 5.10.
 
16

--------------------------------------------------------------------------------

 
 
(b)           There are no contractual or legal restrictions that preclude or
restrict the ability to use any Leased Real Property by the Company or any of
its Subsidiaries for the current or contemplated use of such real property.  All
plants, warehouses, distribution centers, structures and other buildings on the
Leased Real Property are adequately maintained and are in good operating
condition and repair for the requirements of the business of the Company and its
Subsidiaries as currently conducted.
 
Section 3.16            Intellectual Property
 
(a)           Schedule 3.16 sets forth a true and complete list of all (i)
registered and material unregistered Marks, (ii) Patents and (iii) registered
Copyrights, including any pending applications to register any of the foregoing,
and (iv) all other Intellectual Property used in the Company's and its
Subsidiaries' businesses, owned (in whole or in part) by or licensed to the
Company or any of its Subsidiaries, identifying for each (x) whether it is owned
by or licensed to the Company or the relevant Subsidiary, (y) the country of
registration (or other demarcation by country, as applicable) and (z) the owner
or licensor.
 
(b)           No Mark owned by or exclusively licensed to the Company or any of
its Subsidiaries that is or ever was registered or the subject of an application
for registration has been or is now involved in any opposition, invalidation or
cancellation proceeding and, to the knowledge of the Seller, no such proceeding
is or has been threatened with respect to any of such Marks.  No Patent
identified on Schedule 3.16 has been or is now involved in any interference,
reissue or reexamination proceeding, and, to the knowledge of the Seller, no
such proceeding is or has been threatened with respect to any of such Patents.
 
(c)           The Company and its Subsidiaries (i) exclusively own, or hold a
valid license from a third party pursuant to a written license agreement that
remains in effect, free and clear of any and all Encumbrances (other than those
identified on Schedule 3.16(c)), or (ii) have prepared and delivered in draft
form to the Buyer (or will prepare and deliver in draft form to the Buyer at
least five (5) Business Days prior to the Funding Date) all documentation
necessary to record exclusive public-record ownership in Palladium of all
Intellectual Property identified on Schedule 3.16.  Neither the Company nor any
of its Subsidiaries has received any notice or claim challenging the Company's
or any such Subsidiary's sole ownership, free and clear of any Encumbrances, of
any of the Intellectual Property owned (in whole or in part) by the Company or
any of its Subsidiaries, nor to the knowledge of the Seller is there a
reasonable basis for any claim that the Company or the applicable Subsidiary
does not so own any of such Intellectual Property.
 
(d)           Each of the Company and its Subsidiaries has taken all reasonable
steps in accordance with standard industry practices to protect its rights in
and maintain its Intellectual Property and at all times has maintained the
confidentiality of all information that constitutes or constituted a Trade
Secret of the Company or any of its Subsidiaries.  Without limiting the
generality of the foregoing, each of the Marks identified on Schedule 3.16 is
registered in the name of Palladium on all relevant public registers existing in
any countries where Palladium is the owner of such Mark as shown on
Schedule 3.16, except with respect to Mark 141336 which is registered in Turkey
for which filing requirements in respect of the merger between Financiere
Palladium and  Palladium have not been fulfilled.  All current and former
employees, consultants and contractors of the Company or any of its Subsidiaries
have executed and delivered proprietary information, confidentiality and
assignment agreements reasonably necessary to transfer to the Company and its
Subsidiaries all rights they may have on the Intellectual Property used by the
Company and its Subsidiaries in their businesses.
 
 
17

--------------------------------------------------------------------------------

 
 
(e)           All registered Marks, issued Patents and registered Copyrights
identified on Schedule 3.16(e) ("Company Registered IP") are valid and
subsisting and enforceable, and neither the Company nor any of its Subsidiaries
has received any notice or claim challenging the validity or enforceability of
any Intellectual Property owned by or licensed to the Company or any Subsidiary
thereof (the "Company IP") or alleging any misuse of any Company IP.  Neither
the Company nor any of its Subsidiaries has taken any action that could
reasonably be expected to result in (or failed to take any action if such
failure could reasonably be expected to result in) the abandonment,
cancellation, forfeiture, relinquishment, invalidation or unenforceability of
any of the Company Registered IP (including the failure to make any
registration, pay any filing, examination, issuance, post registration and
maintenance fees, annuities and the like).
 
(f)           The development, manufacture, sale, marketing, advertising,
distribution or other commercial exploitation of products, and the provision of
any services, by or on behalf of the Company or any of its Subsidiaries, and all
of the other activities or operations of the Company or any of its Subsidiaries,
have not infringed upon, misappropriated, violated, diluted or constituted the
unauthorized use of, any Intellectual Property of any third party, and neither
the Company nor any of its Subsidiaries has received any notice or claim
asserting or suggesting that any such infringement, misappropriation, violation,
dilution or unauthorized use is or may be occurring or has or may have occurred,
nor to the knowledge of the Seller, is there a reasonable basis therefor.  No
Intellectual Property owned by or licensed to the Company or any of its
Subsidiaries is subject to any outstanding order, judgment, decree, stipulation
or agreement restricting the use or licensing thereof by the Company or its
Subsidiaries.  To the knowledge of the Seller, no third party is
misappropriating, infringing, diluting or violating any Intellectual Property
owned by or exclusively licensed to the Company or any of its Subsidiaries.
 
(g)           Except as set forth in Schedule 3.16(g), neither the Company nor
any of its Subsidiaries has transferred ownership of, or granted any license
with respect to, any Company IP, nor has the Company or any of its Subsidiaries
licensed any Intellectual Property from a third party.  The Company and its
Subsidiaries, as applicable, may transfer the Company IP, and the Company IP is
freely transferable, to any Person, free and clear of any and all Encumbrances
(other than those identified on Schedule 3.16(c)).  No loss or expiration of any
Company IP used or in any way exploited by the Company or any of its
Subsidiaries in the conduct of its business is threatened, pending or reasonably
foreseeable, including, without limitation, in connection with the transactions
contemplated in this Agreement.
 
(h)           Each of the Company and its Subsidiaries is the rightful owner of
its corporate name, and the use of such name by them shall not give rise to any
claim or action by any third party.
 
 
18

--------------------------------------------------------------------------------

 
 
(i)           The representations and warranties set forth in Section 3.16(a)
through (h) are made with respect to the Marks and the domain names set forth on
Schedule 3.16(i).
 
(j)           The following representations and warranties are made with respect
to all other Marks and domain names (other than the Marks and domain names set
forth on Schedule 3.16(i)):  (A) all of the Company Registered IP registered in
each of Austria, Belgium, Cyprus, Denmark, Finland, France, Germany, Greece,
Ireland, Italy, Japan, Luxembourg, Malta, the Netherlands, Portugal, Slovenia,
Spain, Sweden, Switzerland, Turkey and the United Kingdom is validly registered
in the relevant jurisdiction and is freely transferable by Palladium to any
Person, free and clear of any and all Encumbrances (other than those identified
on Schedule 3.16(c)), (B) all of the validly registered Company Registered IP is
freely transferable by Palladium to any Person, free and clear of any and all
Encumbrances (other than those identified on Schedule 3.16(c)), (C) the Company
and its Subsidiaries have prepared and delivered in draft form to the Buyer (or
will prepare and deliver in draft form to the Buyer at least five (5) Business
Days prior to the Funding Date) all documentation necessary to record exclusive
public-record ownership in Palladium of all Intellectual Property identified on
Schedule 3.16 and (D) except as set forth in Schedule 3.16(g), neither the
Company nor any of its Subsidiaries has transferred ownership of, or granted any
license with respect to, any Company IP, nor has the Company or any of its
Subsidiaries licensed any Intellectual Property from a third party.
 
(k)           Notwithstanding the foregoing provisions of this Section 3.16, the
Seller makes no representations and warranties with respect to the Intellectual
Property purchased by Palladium from Consolidated Shoe Company pursuant to that
certain Agreement, dated as of March 28, 2008, by and between Consolidated Shoe
Company and Palladium, and the subsequent transfer of such Intellectual Property
to the Buyer.
 
Section 3.17            Taxes
 
(a)           The Company and its Subsidiaries have in accordance with Law
accurately and timely prepared as well as timely filed all Tax Returns, and
provided all information required to be provided by them in connection with such
Tax Returns on or prior to the Funding Date and the Closing Date, as
applicable.  Such Tax Returns are accurate, complete and correct, do not contain
a disclosure statement as to the Tax treatment of any item for purposes of
avoiding a penalty and are not liable to be rectified or adjusted.  Each of the
Company and its Subsidiaries is and has been in compliance with all applicable
Tax Regulations, including all applicable Laws relating to record,
documentation, software and computer retention.
 
(b)           Each of the Company and its Subsidiaries has duly, timely and
sincerely paid all Taxes in accordance with Law (whether shown or not shown in
the relevant Tax Returns and in the Financial Statements).  Each of the Company
and its Subsidiaries has adequately established reserves for all Taxes and for
the liability for deferred income Taxes payable in respect of the Company and
its Subsidiaries in the Financial Statements.  All Taxes of the Company and its
Subsidiaries accrued since the end of the most recent period covered by the
Financial Statements have been accrued in the ordinary course of business and do
not exceed comparable amounts incurred in similar periods in prior years, taking
into account any changes in the Company's or the applicable Subsidiary's
operating results.
 
 
19

--------------------------------------------------------------------------------

 
 
(c)           The provisions for Taxes currently accrued by each of the
Subsidiaries, as recorded by the Financial Statements of such Subsidiary, are at
least equal to all unpaid Taxes of such Subsidiary, as of the date of its
Financial Statements, whether or not disputed.  None of the Company's
Subsidiaries has and nor will they have any accrued Liability for Taxes in
respect of taxable periods or portions thereof following the date of the
Financial Statements of such Subsidiary and ending on the Funding Date and
Closing Date, as applicable, other than Taxes incurred in the ordinary course of
business and which do not exceed comparable amounts incurred in similar periods
in prior years, taking into account any changes in the Subsidiary's operating
results.
 
(d)           Except as set forth in Schedule 3.17(d), the Company does not have
any accrued Liability for Taxes.
 
(e)           No claim has been made by any Taxing authority in any jurisdiction
where the Company or any of its Subsidiaries does not file Tax Returns that it
is or may be subject to Tax by that jurisdiction.  No extensions or waivers of
statutes of limitations with respect to any Tax Returns have been given by or
requested from the Company or any of its Subsidiaries.
 
(f)           Neither the Company nor any of its Subsidiaries has been or is a
party to any Action by any Taxing authority, nor does the Company or any of its
Subsidiaries have knowledge of any pending or threatened Action by any Tax
authority.
 
(g)           The carried forward Tax losses of the Company and its Subsidiaries
set forth in Schedule 3.17(g) are true, correct and accurate and have been
determined in accordance with applicable Tax Regulations and no carry back of
such carried forward Tax losses has been implemented.  Such carried forward Tax
losses are not liable to be rectified or adjusted.
 
(h)           There are no Encumbrances for Taxes upon the assets of the Company
or any of its Subsidiaries.
 
(i)           Neither the Company nor any of its Subsidiaries is a party to or
bound by any Tax indemnity, Tax sharing or Tax allocation agreement.  Neither
the Company nor any of its Subsidiaries is a party to or bound by any closing
agreement or offer in compromise with any Taxing authority.  Except as disclosed
in Schedule 3.17(i), neither the Company nor any of its Subsidiaries has been a
member of a French Tax Consolidated Group.
 
(j)           Neither the Company nor any of its Subsidiaries has taken any
action that is not in accordance with past practice that could defer a Liability
for Taxes of the Company or any Subsidiary from any taxable period ending on or
before the Closing Date to any taxable period ending after such date.  Each of
the Company and its Subsidiaries has at all times used the accrual method of
accounting for income Tax purposes.
 
(k)           None of the distributions made by the Company and its Subsidiaries
were subject to French equalization tax (précompte) or French 25% prélèvement
exceptionnel.
 
(l)           Neither the Company nor any of its Subsidiaries has been party to
any assignment, sale, transfer, exchange in respect of which they failed to pay
any registration fee, stamp duty, value added Tax or any other Taxes.
 
 
20

--------------------------------------------------------------------------------

 
 
(m)           All transactions were carried out by the Company and its
Subsidiaries on an arm's length basis and in their corporate interest; the
financial terms of such transactions will not be rectified or adjusted by the
French Tax authorities.
 
(n)           None of the Company and its Subsidiaries enjoys or has enjoyed any
Tax benefit, favorable regime or consent in consideration for or subject to
undertakings or obligations by which any Person is still bound.
 
(o)           The Company and its Subsidiaries have withheld or deducted all
Taxes, or other amounts from payments to employees, independent contractors,
creditors, stockholders, or any other persons required to be deducted or
withheld, and has timely paid such Taxes, or other amounts to the appropriate
governmental authorities to the extent due and payable.  The Buyer will not be
required to withhold any Taxes from the Purchase Price or the Future Purchase
Price, as applicable, pursuant to French Law.
 
(p)           The French sociétés civiles have regularly elected for French
corporation Tax as of their date of incorporation and have duly maintained such
election.
 
(q)           Each of the Company and its Subsidiaries has validly made any and
all election for a specific Tax regime, including French Tax consolidated regime
and operations set forth in Section 210-0 A of the French tax code, and has
properly documented each operation benefiting from any such specific Tax
regime.  The Company and its Subsidiaries have complied with applicable laws and
regulations governing such specific Tax regime and fulfilled any conditions and
obligations thereto.
 
(r)           Neither the Company nor any of its Subsidiaries is a shareholder
in, nor controls, directly or indirectly, any company established in a country
where the level of Taxes is significantly lower than in France which would
result in the application of specific anti avoidance rules under the French Tax
regulations.
 
(s)           Except as set forth in Schedule 3.17(s), (i) the Restructuring
described in Section 5.10 will not result (and, as of the Closing Date, has not
resulted) in (A) any Taxes being owed by the Buyer, the Company or any of its
Subsidiaries and such Persons will not otherwise be liable for any such Taxes,
(B) reduction of carried forward losses, and (C) any deferred Taxes becoming due
by the Company or any of its Subsidiaries, and (ii) the Restructuring will have
no (and, as of the Closing Date, have had no) Tax consequences, including the
loss or reduction of any carried forward Tax losses of the Company or any of its
Subsidiaries.
 
(t)           Except as described in Schedule 3.17(t), the Company and its
Subsidiaries have not entered into any agreement or arrangement resulting in the
existence of deferred Taxes on ordinary taxable income or capital
gains.  Accordingly, the Tax value of the assets of the Company and its
Subsidiaries is equal to the book value of such assets as recorded in the
Financial Statements.
 
Section 3.18            Environmental Matters
 
(a)           Each of the Company and its Subsidiaries is and has been in
compliance with all applicable Environmental Laws.  None of the Company, any of
its Subsidiaries or any of its or their executive officers has received during
the past five years, nor is there any basis for, any communication or complaint
from a Governmental Authority or other Person alleging that the Company or any
of its Subsidiaries has any liability under any Environmental Law or is not in
compliance with any Environmental Law.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           No Hazardous Substances are or have been present, and there is and
has been no Release or threatened Release of Hazardous Substances nor any
clean-up or corrective action of any kind relating thereto, on any properties
(including any buildings, structures, improvements, soils and surface,
subsurface and ground waters thereof) currently or formerly owned, leased or
operated by or for the Company or any of its Subsidiaries or any predecessor
company, at any location to which the Company or any of its Subsidiaries has
sent any Hazardous Substances or at any other location with respect to which the
Company or any of its Subsidiaries may be liable.  No underground improvement,
including any treatment or storage tank or water, gas or oil well, is or has
been located on any property described in the foregoing sentence.  Neither the
Company nor any of its Subsidiaries is actually, contingently, potentially or
allegedly liable for any Release of, threatened Release of or contamination by
Hazardous Substances or otherwise under any Environmental Law.  There is no
pending or, to the knowledge of the Seller, threatened investigation by any
Governmental Authority with respect to the Company or any of its Subsidiaries
relating to Hazardous Substances or otherwise under any Environmental Law.
 
(c)           Each of the Company and its Subsidiaries holds all Environmental
Permits, and is and has been in compliance therewith.  Neither the execution,
delivery or performance of this Agreement nor the consummation of the
transactions contemplated hereby (including Section 5.10) will (i) require any
notice to or consent of any Governmental Authority or other Person pursuant to
any applicable Environmental Law or Environmental Permit or (ii) subject any
Environmental Permit to suspension, cancellation, modification, revocation or
nonrenewal.
 
(d)           The Company and its Subsidiaries have provided to the Buyer all
"Phase I," "Phase II" or other environmental assessment reports in their
possession or to which they have reasonable access addressing locations ever
owned, operated or leased by the Company or any of its Subsidiaries or at which
the Company or any of its Subsidiaries actually, potentially or allegedly may
have liability under any Environmental Law.
 
(e)           For purposes of this Agreement:
 
(i)           "Environmental Laws" means:  any Laws of any Governmental
Authority relating to (A) releases or threatened releases of Hazardous
Substances or materials containing Hazardous Substances; (B) the manufacture,
handling, transport, use, treatment, storage or disposal of Hazardous Substances
or materials containing Hazardous Substances; or (C) pollution or protection of
the environment, health, safety or natural resources.
 
(ii)           "Environmental Permits" means all Permits under any Environmental
Law.
 
 
22

--------------------------------------------------------------------------------

 
 
(iii)           "Hazardous Substances" means:  (A) those substances, materials
or waste that are defined in, classified or regulated under any applicable
Environmental Law, as each may be amended from time to time, and all regulations
thereunder; (B) petroleum and petroleum products, including crude oil and any
fractions thereof; (C) natural gas, synthetic gas, and any mixtures thereof;
(D) polychlorinated biphenyls, asbestos and radon; (E) any other pollutant or
contaminant; and (F) any substance, material or waste regulated by any
Governmental Authority pursuant to any Environmental Law.
 
(iv)           "Release" means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injection, escaping, leaching, dumping, or
disposing into the environment, but excludes: any release that results in
exposure to persons solely within a workplace, with respect to a claim that such
persons may assert against the employer of such persons; emissions from the
engine exhaust of a motor vehicle, rolling stock, aircraft, vessel, or pipeline
pumping station engine; release of source or by-product ; and the normal
application of fertilizer.  For purposes of this definition, release also means
the threat of release.
 
Section 3.19            Material Contracts.
 
(a)           Except as set forth in Schedule 3.19(a), neither the Company nor
any of its Subsidiaries is a party to or is bound by any Contract of the
following nature (such Contracts as are required to be set forth in
Schedule 3.19(a) being "Material Contracts"):
 
(i)           any broker, distributor, dealer, manufacturer's representative,
franchise, agency, continuing sales or purchase, sales promotion, market
research, marketing, consulting or advertising Contract;
 
(ii)           any Contract relating to or evidencing indebtedness of the
Company or any of its Subsidiaries, including mortgages, other grants of
security interests, guarantees or notes;
 
(iii)           any Contract pursuant to which the Company or any of its
Subsidiaries has provided funds to or made any loan, capital contribution or
other investment in, or assumed any liability or obligation of, any Person,
including take-or-pay contracts or keepwell agreements;
 
(iv)           any Contract with any Governmental Authority;
 
(v)           any Contract with any Related Party of the Company or any of its
Subsidiaries (including, without limitation, any employment agreement whether in
effect or suspended);
 
(vi)           any employment or consulting Contract, other than Contracts for
employment covered in clause (v), that involves an aggregate future or potential
liability in excess of €25,000;
 
(vii)           any Contract that limits, or purports to limit, the ability of
the Company or any of its Subsidiaries to compete in any line of business or
with any Person or in any geographic area or during any period of time, or that
restricts the right of the Company or any of its Subsidiaries to sell to or
purchase from any Person or to hire any Person, or that grants the other party
or any third person "most favored nation" status or any type of special discount
rights;
 
 
23

--------------------------------------------------------------------------------

 
 
(viii)           any Contract pursuant to which the Company or any of its
Subsidiaries is the lessee or lessor of, or holds, uses, or makes available for
use to any Person (other than the Company or a Subsidiary thereof), (A) any real
property or (B) any tangible personal property and, in the case of clause (B),
that involves an aggregate future or potential liability or receivable, as the
case may be, in excess of €25,000;
 
(ix)           any Contract for the sale or purchase of any real property, or
for the sale or purchase of any tangible personal property in an amount in
excess of €25,000;
 
(x)           any Contract providing for indemnification to or from any Person
with respect to liabilities relating to any current or former business of the
Company, any of its Subsidiaries or any predecessor Person;
 
(xi)           any Contract containing a confidentiality clause;
 
(xii)           any Contract relating in whole or in part to any Intellectual
Property;
 
(xiii)           any joint venture or partnership, merger, asset or stock
purchase or divestiture Contract relating to the Company or any of its
Subsidiaries;
 
(xiv)           any Contract with any employee representatives or providing for
benefits under any Plan;
 
(xv)           any Contract for the purchase of any debt or equity security or
other ownership interest of any Person, or for the issuance of any debt or
equity security or other ownership interest, or the conversion of any
obligation, instrument or security into debt or equity securities or other
ownership interests of, the Company or any of its Subsidiaries;
 
(xvi)           any Contract relating to settlement of any administrative or
judicial proceedings within the past five years;
 
(xvii)           any Contract that results in any Person holding a power of
attorney from the Company or any of its Subsidiaries that relates to the
Company, any of its Subsidiaries or any of their respective businesses; and
 
(xviii)           any other Contract, whether or not made in the ordinary course
of business that (A) involves a future or potential liability or receivable, as
the case may be, in excess of €10,000 on an annual basis or in excess of €25,000
over the current Contract term, (B) has a term greater than one year and cannot
be cancelled by the Company or a Subsidiary of the Company without penalty or
further payment and without more than 30 days' notice or (C) is material to the
business, operations, assets, financial condition, results of operations or
prospects of the Company and its Subsidiaries, taken as a whole.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           Other than the agreements set forth in Schedule 6.3(g), neither
the Company nor any of its Subsidiaries is a party to or is bound by any
Contract containing change of control provisions, including any provisions
providing any right of termination, amendment or modification of the terms of
such contract as a result of the transactions contemplated hereby.
 
(c)           Each Material Contract is a legal, valid, binding and enforceable
agreement and is in full force and effect.  None of the Company or any of its
Subsidiaries or, to the knowledge of the Seller, any other party is in breach or
violation of, or (with or without notice or lapse of time or both) default
under, any Material Contract, nor has the Company or any of its Subsidiaries
received any claim of any such breach, violation or default.  The Seller has
delivered or made available to the Buyer true and complete copies of all
Material Contracts, including any amendments thereto.
 
Section 3.20            Affiliate Interests and Transactions
 
(a)           No Related Party of the Company or any of its
Subsidiaries:  (i) owns or has owned, directly or indirectly, any equity or
other financial or voting interest in any competitor, supplier, licensor,
lessor, distributor, independent contractor or customer of the Company or any of
its Subsidiaries or their business; (ii) owns or has owned, directly or
indirectly, or has or has had any interest in any property (real or personal,
tangible or intangible) that the Company or any of its Subsidiaries uses or has
used in or pertaining to the business of the Company or any of its Subsidiaries;
(iii) has or has had any business dealings or a financial interest in any
transaction with the Company or any of its Subsidiaries or involving any assets
or property of the Company or any of its Subsidiaries, other than business
dealings or transactions conducted in the ordinary course of business at
prevailing market prices and on prevailing market terms; or (iv) is or has been
employed by the Company or any of its Subsidiaries.
 
(b)           Except for this Agreement, there are no Contracts by and between
the Company or any of its Subsidiaries, on the one hand, and any Related Party
of the Company or any its Subsidiaries, on the other hand, pursuant to which
such Related Party provides or receives any information, assets, properties,
support or other services to or from the Company or any of its Subsidiaries
(including Contracts relating to billing, financial, tax, accounting, data
processing, human resources, administration, legal services, information
technology and other corporate overhead matters).  Immediately upon Closing, the
Company will possess all assets, properties and rights currently used in the
conduct or operations of the Company's and its Subsidiaries' business.
 
(c)           Except for the transactions contemplated by this Agreement, there
are no outstanding notes payable to, accounts receivable from or advances by the
Company or any of its Subsidiaries to, and neither the Company nor any of its
Subsidiaries is otherwise a debtor or creditor of, or has any liability or other
obligation of any nature to, any Related Party of the Company or any of its
Subsidiaries.  No Related Party has granted any guarantee in connection with the
performance of the Company's or any of its Subsidiaries' obligations, or
benefits from any guarantee granted by any of the Company and its Subsidiaries
to secure the performance of such Related Party's obligations.  Since the
respective dates of the Balance Sheets, neither the Company nor any of its
Subsidiaries has incurred any obligation or liability to, or entered into or
agreed to enter into any transaction with or for the benefit of, any Related
Party of the Company or any of its Subsidiaries, other than the transactions
contemplated by this Agreement and the Ancillary Agreements.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 3.21             Insurance. Schedule 3.21 sets forth a true and complete
list of all casualty, directors and officers liability, general liability,
product liability and all other types of insurance maintained with respect to
the Company or any of its Subsidiaries, together with the carriers, the premiums
and the liability limits for each such policy.  All such policies are in full
force and effect and no application therefor included a material misstatement or
omission.  All premiums with respect thereto have been paid to the extent
due.  No notice of cancellation, termination or reduction of coverage has been
received with respect to any such policy.  No claim currently is pending under
any such policy involving an amount in excess of €10,000.  Schedule 3.21
identifies which insurance policies are "occurrence" or "claims made" and which
Person is the policy holder.  All material insurable risks in respect of the
business and assets of the Company and its Subsidiaries are covered by such
insurance policies and the types and amounts of coverage provided therein are
usual and customary in the context of the business and operations in which the
Company and its Subsidiaries are engaged.  The activities and operations of the
Company and its Subsidiaries have been conducted in a manner so as to conform in
all material respects to all applicable provisions of such insurance
policies.  The consummation of the transactions contemplated by this Agreement
and the Ancillary Agreements will not cause a cancellation or reduction in the
coverage of such policies.
 
Section 3.22            No Corruption.  Neither the Company nor any of its
Subsidiaries or any of the officers, employees, directors, representatives or
agents thereof, has made, offered or promised any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment of funds or received or
retained any funds in violation of any Law, or is currently offering, promising,
authorizing or making, directly or indirectly, or will in the future knowingly
offer, promise, authorize or make, directly or indirectly, payments or other
inducements to any Official (as defined below) in order to assist the Company or
any of its Subsidiaries to obtain or retain business for or with, or directing
business to, any Person, in any case in violation of the United States Foreign
Corrupt Practices Act or other applicable Laws.  For the purposes of this
section, "Official" means an employee of a Governmental Authority, an official,
a member of a political party, a political candidate, an officer of a public
international organization, or an officer or employee of a state-owned
enterprise.
 
Section 3.23            Books and Records.  The Company and its Subsidiaries
have made and kept (and given the Buyer access to) its true, correct and
complete books and records and accounts, which, in reasonable detail, accurately
and fairly reflect the activities of the Company and its Subsidiaries.  The
minute books of the Company and its Subsidiaries previously made available to
the Buyer accurately and adequately reflect in all material respects all action
previously taken by the shareholders or other corporate bodies, as applicable,
of the Company and its Subsidiaries prior to the date said materials were made
available.  The copies of the stock book records of the Company and its
Subsidiaries previously made available to the Buyer are true, correct and
complete, and accurately reflect all transactions effected in the stock of the
Company and its Subsidiaries through and including the date hereof.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 3.24             Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or commission in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of the Seller or the Company or any of its Subsidiaries.
 
Section 3.25            Disclosure.  None of the representations or warranties
of the Seller, the Company or Palladium contained in this Agreement or any
Ancillary Agreement and none of the information contained in any schedule,
certificate, or other document delivered pursuant hereto or thereto or in
connection with the transactions contemplated hereby or thereby contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated herein, the Buyer represents and warrants to the
Seller as follows:
 
Section 4.1              Organization.  The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power and authority to own, lease and operate
its properties and to carry on its business as it is now being conducted.
 
Section 4.2              Authority.  The Buyer has full corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it will be a party, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance by the Buyer of this Agreement
and each of the Ancillary Agreements to which it will be a party and the
consummation by the Buyer of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate action.  This
Agreement has been, and upon their execution each of the Ancillary Agreements to
which the Buyer will be a party will have been, duly and validly executed and
delivered by the Buyer.  This Agreement constitutes, and upon their execution
each of the Ancillary Agreements to which the Buyer will be a party will
constitute, the legal, valid and binding obligations of the Buyer, enforceable
against the Buyer in accordance with their respective terms.
 
Section 4.3               No Conflict; Required Filings and Consents.
 
(a)           The execution, delivery and performance by the Buyer of this
Agreement and each of the Ancillary Agreements to which the Buyer will be a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not conflict with or violate (i) the certificate of
incorporation or bylaws of the Buyer or (ii) any Law applicable to the Buyer.
 
(b)           The Buyer is not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution, delivery and performance by the
Buyer of this Agreement and each of the Ancillary Agreements to which it will be
party or the consummation of the transactions contemplated hereby or thereby,
except for such filings as may be required by any applicable federal, state or
foreign securities or "blue sky" laws.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 4.4              Brokers.  No broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or commission in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of the Buyer.
 
Section 4.5              Investment Intent.  The Buyer is acquiring the Shares
for its own account for investment purposes only and not with a view to any
public distribution thereof or with any intention of selling, distributing or
otherwise disposing of the Shares in a manner that would violate the
registration requirements of the Securities Act or any similar foreign
securities Law.
 
ARTICLE V
COVENANTS
 
Section 5.1              Conduct of Business Prior to the Closing.  Between the
date of this Agreement and the Closing, unless the Buyer shall otherwise agree
in writing and except as expressly contemplated by this Agreement, the Seller
shall cause the business of the Company and its Subsidiaries to be conducted
only in the ordinary course of business consistent with past practice, and shall
cause the Company and its Subsidiaries to preserve substantially intact its
business organization and assets, keep available the services of its current
officers, employees and consultants and preserve the current relationships of
the Company and its Subsidiaries with customers, suppliers and other persons
with which the Company and its Subsidiaries have significant business
relations.  Without limiting the generality of the foregoing, unless consented
to by the Buyer in writing (which consent shall not be unreasonably withheld),
none of the Seller, the Company or any of its Subsidiaries shall, except as
specifically contemplated by this Agreement:
 
(a)           amend the Company's or any of its Subsidiaries' certificate of
incorporation or bylaws, or equivalent organizational documents;
 
(b)           authorize, create, or issue any form of equity or other ownership
interest (or any right or interest exercisable or convertible into an equity or
other ownership interest) in the Company or any of its Subsidiaries;
 
(c)           declare or pay a cash or other dividend or distribution on the
Company's or any of its Subsidiaries' outstanding equity or other ownership
interests;
 
(d)           enter into any compensation arrangement between the Company or any
of its Subsidiaries and any executive officer providing for aggregate annual
compensation, including the fair value of any equity interests granted or
expected to be granted, in excess of €150,000, or represents an aggregate
compensation increase greater than or equal to 5% of such executive officer's
existing compensation;
 
(e)           materially change the terms of any Plan or employee agreement or
increase (or commit, orally or in writing, to increase) compensation or benefits
payable under any Plan (including accelerating the right to receive benefits or
payments thereunder), or increase the rate of compensation of employees or
directors generally, except in the ordinary course of business;
 
(f)           adopt (or commit, orally or in writing, to adopt) a new Plan or
terminate (or commit, orally or in writing, to terminate) any existing Plan;
 
 
28

--------------------------------------------------------------------------------

 
 
(g)           incur any additional indebtedness, either through the entering
into new facility agreements or in connection with the increase of any existing
facilities;
 
(h)           loan to, or guarantee or assume any loan or obligation on behalf
of, any director, officer, employee or shareholder of the Company or any of its
Subsidiaries;
 
(i)           create or provide for any guarantee, indemnity, counter-indemnity,
letter of comfort or other similar Contract to secure an obligation of a third
party;
 
(j)           create, assume or suffer the existence of any Encumbrance on any
assets or equity or other ownership interests of the Company or any of its
Subsidiaries (including all Company IP), except in the ordinary course of
business;
 
(k)           enter into, amend or modify in any material respect or terminate
any Contract that (i) involves a future or potential Liability or receivable, as
the case may be, in excess of €10,000 on an annual basis or in excess of €25,000
over the current Contract term, (ii) has a term greater than one year and cannot
be cancelled by the Company or its Subsidiary without penalty or further payment
and without more than 30 days' notice, or (iii) is material to the business,
operations, assets, financial condition, results of operations or prospects of
the Company and its Subsidiaries, taken as a whole;
 
(l)           enter into, amend or modify in any material respect or terminate
any broker, distributor, supplier, licensing, design, dealer, manufacturer's
representative, franchise, agency, continuing sales or purchase, sales
promotion, market research, marketing, consulting or advertising Contract, in
each case that involves a future or potential Liability or receivable, as the
case may be, in excess of €15,000 on an annual basis;
 
(m)           enter into any new joint venture, partnership, strategic alliance,
exclusive dealing, noncompetition or similar Contract;
 
(n)           enter into any Related Party transaction;
 
(o)           make or commit to make any capital expenditure or group of related
capital expenditures equal to or in excess of €50,000;
 
(p)           enter into, commit to or propose any extraordinary corporate
transaction, including any plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or any of its Subsidiaries, or other altering of the Company's or
any of its Subsidiaries' corporate structure;
 
(q)           purchase or otherwise acquire any securities or material assets
from any other Person;
 
(r)           sell, lease, license, transfer or otherwise dispose of any
material asset, property, security or right of the Company or any of its
Subsidiaries (including all Company IP);
 
(s)           file or assert against a third party, or settle, any dispute,
claim or litigation where the amount to be paid, written off or received is
€25,000 or more; or
 
 
29

--------------------------------------------------------------------------------

 
 
(t)           change the Company's any of its Subsidiaries' accounting
principles, methods or practices or the manner in which such entity keeps its
books and records, or change any of its current practices with regard to sales,
receivables, payables, accrued expenses or accrued bonuses, except as required
by GAAP.
 
Section 5.2             Covenants Regarding Information.  From the date hereof
until the Closing Date, the Seller shall, and shall cause the Company and its
Subsidiaries to, afford the Buyer and its officers, directors, principals,
employees, advisors, auditors, agents, bankers and other representatives
(collectively, "Representatives") complete access (including for inspection and
copying) at all reasonable times to the Representatives, properties, offices,
plants and other facilities, books and records of the Company and each of its
Subsidiaries, and shall furnish the Buyer with such financial, operating and
other data and information as the Buyer may reasonably request, including any
documentation relating to the Restructuring.  Subsequent to the Closing, the
Seller shall, and shall cause Palladium to afford the Buyer and its
Representatives such information as required pursuant to Section 8.6.
 
Section 5.3              Exclusivity.  The Seller agrees that between the date
of this Agreement and the earlier of the Closing and the termination of this
Agreement, the Seller shall not, and shall take all action necessary to ensure
that none of the Company, any of its Subsidiaries or any of their respective
Affiliates or Representatives shall, except as expressly contemplated by this
Agreement:
 
(a)           solicit, initiate, consider, encourage or accept any other
proposals or offers from any Person (i) relating to any direct or indirect
acquisition or purchase of all or any portion of the capital stock of the
Company or any of its Subsidiaries or assets of the Company or any of its
Subsidiaries, other than inventory to be sold in the ordinary course of business
consistent with past practice, (ii) to enter into any merger, consolidation or
other business combination relating to the Company or any of its Subsidiaries or
(iii) to enter into a recapitalization, reorganization or any other
extraordinary business transaction involving or otherwise relating to the
Company or any of its Subsidiaries other than the Restructuring; or
 
(b)           participate in any discussions, conversations, negotiations or
other communications regarding, or furnish to any other Person any information
with respect to, or otherwise cooperate in any way, assist or participate in,
facilitate or encourage any effort or attempt by any other Person to seek to do
any of the foregoing.  The Seller immediately shall cease and cause to be
terminated all existing discussions, conversations, negotiations and other
communications with any Persons conducted heretofore with respect to any of the
foregoing.
 
The Seller shall notify the Buyer promptly, but in any event within 24 hours,
orally and in writing if any such proposal or offer, or any inquiry or other
contact with any Person with respect thereto, is made.  Any such notice to the
Buyer shall indicate in reasonable detail the identity of the Person making such
proposal, offer, inquiry or other contact and the terms and conditions of such
proposal, offer, inquiry or other contact.  The Seller shall not, and shall
cause the Company and each of its Subsidiaries not to, release any Person from,
or waive any provision of, any confidentiality or standstill agreement to which
the Seller or the Company or any of its Subsidiaries is a party, without the
prior written consent of the Buyer.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 5.4              Non-Competition; Non-Solicitation.
 
(a)           For the period ending on the later of (i) two (2) years from the
Future Closing Date, and (ii) two (2) years following the date on which the
Seller shall have ceased to exercise any functions as officer or director of the
Company and any of its Subsidiaries, the Seller shall not, and shall cause its
Affiliates not to, directly or indirectly through any Person or contractual
arrangement:
 
(i)           engage in any business that manufactures, produces or supplies
products or services of the kind manufactured, produced or supplied by the
Company or any of its Subsidiaries as of the Closing Date (the "Business"), or
perform management, executive or supervisory functions with respect to, own,
operate, join, control, render financial assistance to, receive any economic
benefit from, exert any influence upon, participate in, render services or
advice to, or be connected as an officer, employee, partner, member,
stockholder, consultant or otherwise with, any business or Person that competes
in whole or in part with the Business anywhere in the territory where the
Company and its Subsidiaries conduct the Business as of the Closing Date;
 
(ii)           solicit, recruit or hire any person who at any time on or after
the date of this Agreement is a Company Group Employee (as hereinafter defined);
provided, that the foregoing shall not prohibit (A) a general solicitation to
the public of general advertising or similar methods of solicitation by search
firms not specifically directed at Company Group Employees or (B) the Seller or
any of its Affiliates from soliciting, recruiting or hiring any Company Group
Employee who has ceased to be employed or retained by the Company or any of its
Subsidiaries, the Buyer or any of their respective Affiliates for at least 12
months.  For purposes of this Section 5.4, "Company Group Employees" means,
collectively, officers, directors and employees of the Company and its
Subsidiaries, the Buyer and their respective Affiliates and persons acting under
any management, service, consulting, distribution, dealer or similar contract
with respect to the Company and its Subsidiaries or the Buyer;
 
(iii)           approach or seek Business from any Customer (as hereinafter
defined), refer Business from any Customer to any Person or be paid commissions
based on Business sales received from any Customer by any Person.  For purposes
of this Section 5.4(a)(iii), the term "Customer" means any Person to which the
Seller, the Company and its Subsidiaries, the Buyer or any of their respective
Affiliates provided products or services during the 36-month period prior to the
time at which any determination shall be made that any such Person is a
Customer; provided, that the foregoing shall not prohibit any referral of
Business by the Seller or the Company and its Subsidiaries to the Buyer; or
 
(iv)           disparage the Buyer or any of its Affiliates in any way that
could adversely affect the goodwill, reputation or business relationships of the
Buyer or any of its Affiliates with the public generally, or with any of their
customers, suppliers or employees.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)           The Seller acknowledges that the covenants of the Seller set forth
in this Section 5.4 are an essential element of this Agreement and that any
breach by the Seller of any provision of this Section 5.4 will result in
irreparable injury to the Buyer.  The Seller acknowledges that in the event of
such a breach, in addition to all other remedies available at law, the Buyer
shall be entitled to equitable relief, including injunctive relief, and an
equitable accounting of all earnings, profits or other benefits arising
therefrom, as well as such other damages as may be appropriate.  The Seller has
independently consulted with its counsel and after such consultation agrees that
the covenants set forth in this Section 5.4 are reasonable and proper to protect
the legitimate interest of the Buyer.
 
(c)           If the Arbitrator determines that the character, duration or
geographical scope of the provisions of this Section 5.4 are unreasonable, it is
the intention and the agreement of the parties that these provisions shall be
construed by the Arbitrator in such a manner as to impose only those
restrictions on the Seller's conduct that are reasonable in light of the
circumstances and as are necessary to assure to the Buyer the benefits of this
Agreement.  If, in any arbitration proceeding, the Arbitrator shall refuse to
enforce all of the separate covenants of this Section 5.4 because taken together
they are more extensive than necessary to assure to the Buyer the intended
benefits of this Agreement, it is expressly understood and agreed by the parties
that the provisions hereof that, if eliminated, would permit the remaining
separate provisions to be enforced in such proceeding, shall be deemed
eliminated, for the purposes of such proceeding, from this Agreement.
 
(d)           In consideration for the Seller's obligations in this Section 5.4,
the Seller shall be entitled to receive the termination compensation provided
for in Section 5.17 upon the terms and conditions set forth therein.
 
Section 5.5              Notification of Certain Matters; Supplements to
Schedules.
 
(a)           The Seller shall give prompt written notice to the Buyer of
(i) the occurrence or non-occurrence of any change, condition or event the
occurrence or non-occurrence of which would render any representation or
warranty of the Seller, the Company or Palladium contained in this Agreement or
any Ancillary Agreement, if made on or immediately following the date of such
event, untrue or inaccurate, (ii) the occurrence of any change, condition or
event that has had or is reasonably likely to have a Material Adverse Effect,
(iii) any failure of the Seller, the Company, any Subsidiary of the Company or
any other Affiliate of the Seller to comply with or satisfy any covenant or
agreement to be complied with or satisfied by it hereunder or any event or
condition that would otherwise result in the nonfulfillment of any of the
conditions to the Buyer's obligations hereunder, (iv) any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with the consummation of the transactions contemplated
by this Agreement or the Ancillary Agreements or (v) any Action pending or, to
the Seller's knowledge, threatened against a party or the parties relating to
the transactions contemplated by this Agreement or the Ancillary Agreements.
 
(b)           The Seller shall supplement the information set forth on the
Schedules with respect to any matter now existing or hereafter arising that, if
existing or occurring at or prior to the date of this Agreement, would have been
required to be set forth or described in the Schedules or that is necessary to
correct any information in the Schedules or in any representation or warranty of
the Seller, the Company or Palladium which has been rendered inaccurate thereby
promptly following discovery thereof.  No such supplement shall be deemed to
cure any breach of any representation or warranty made in this Agreement or any
Ancillary Agreement or have any effect for purposes of determining the
satisfaction of the conditions set forth in Section 6.3, the compliance by the
Seller, the Company or Palladium with any covenant set forth herein or the
Buyer's rights to indemnification pursuant to Section 7.1.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 5.6              General Release.
 
(a)           The Seller on his own behalf and on behalf of his Affiliates
(collectively, the "Releasing Parties"), hereby absolutely, unconditionally and
irrevocably RELEASES and FOREVER DISCHARGES, as of the Funding Date and as of
the Closing Date, the Company and its Subsidiaries and the Buyer and each of
their respective past, present, present or future parent entities, divisions,
Affiliates, Subsidiaries, related business entities, stockholders, members,
partners, limited partners, and their respective present and former directors,
managing directors, officers, control persons, stockholders, employees, agents,
attorneys, administrators, representatives, successors and assigns
(collectively, the "Released Parties") from the following (collectively, the
"Released Claims"): all claims, actions, causes of action, suits, debts,
liabilities, obligations, sums of money, accounts, covenants, contracts,
controversies, agreements, promises, damages, judgments, executions, claims and
demands arising out of, relating to or any way connected with the Company or its
Subsidiaries or the Buyer, including, without limitation, any and all corporate
actions, activities, assets, liabilities, employees, officers, directors and
stockholders, whether known or unknown, suspected or unsuspected, absolute or
contingent, direct or indirect or nominally or beneficially possessed or claimed
by any of the Releasing Parties, whether the same be in administrative
proceedings, in arbitration or admiralty, at law, in equity or mixed, which such
Releasing Party ever had, now has, or hereafter can, shall or may have against
the Released Parties, from the beginning of time to and including the Funding
Date and the Closing Date, as applicable, whether or not relating to claims
pending on, or asserted after, the Funding Date or the Closing Date, as
applicable; provided, however, that the Released Parties shall not be released
from any of their obligations or liabilities to the Releasing Parties arising
under this Agreement.
 
(b)           The Seller hereby expressly waives, as of the Funding Date and as
of the Closing Date, any rights the Seller may have under applicable Law, as
well as under any common law principles of similar effect, to preserve Released
Claims which the Seller does not know or suspect to exist in such person's favor
at the Funding Date or the Closing Date, as applicable.  Should the Seller
discover that any fact relied upon in giving the release provided in this
Section 5.6 was untrue, or that any fact was concealed, or that an understanding
of the facts or law was incorrect, the Seller shall not be entitled to any
relief as a result thereof, and the Seller surrenders any rights he might have
to rescind the release provided in this Section 5.6 on any ground.  Such release
is intended to be and is final and binding regardless of any claim of
misrepresentation, promise made without the intention of performing, concealment
of fact, mistake of law, or any other circumstances whatsoever.
 
(c)           The Seller hereby irrevocably covenants to refrain from asserting
any claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Released Party based upon or relating to any
Released Claim.  If the Seller (or an Affiliate thereof) brings any claim, suit,
action or manner of action against the Released Parties (or any of them) in
administrative proceedings, in arbitration or admiralty, at law, in equity, or
mixed, with respect to any Released Claim, then the Seller shall indemnify the
Released Parties (or any of them) in the amount or value of any final judgment
or settlement (monetary or other) and any related cost (including without
limitation reasonable legal and expert fees and expenses) entered against, paid
or incurred by the Released Parties (or any of them).
 
 
33

--------------------------------------------------------------------------------

 
 
(d)           The Seller represents and warrants to the Released Parties that
there has been no assignment or other transfer of any interest in any Released
Claim.
 
(e)           For the avoidance of doubt, the provisions of this Section 5.6
shall not release the Released Parties from any obligation or liability which
they may owe the Releasing Party for any fact, event or undertaking which
originates after the Funding Date; provided, that such obligation or liability
has no connection to any Released Claim(s).
 
Section 5.7              Confidentiality.
 
(a)           Each of the parties shall hold, and shall cause its
Representatives to hold, in confidence all documents and information furnished
to it by or on behalf of the other party in connection with the transactions
contemplated hereby pursuant to the terms of the confidentiality agreement dated
April 2, 2008 between the Buyer and the Seller (the "Confidentiality
Agreement"), which shall continue in full force and effect until the Closing
Date, at which time such Confidentiality Agreement and the obligations of the
parties under this Section 5.7 shall terminate.  If for any reason this
Agreement is terminated prior to the Closing Date, the Confidentiality Agreement
shall nonetheless continue in full force and effect in accordance with its
terms.
 
Section 5.8              Consents and Filings; Further Assurances.
 
(a)           The Seller and the Buyer shall use all commercially reasonable
efforts to take, or cause to be taken, all appropriate action to do, or cause to
be done, all things necessary, proper or advisable under applicable Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement and the Ancillary Agreements as promptly as practicable, including to
obtain from Governmental Authorities and other Persons all consents, approvals,
authorizations, qualifications and orders as are necessary for the consummation
of the transactions contemplated by this Agreement and the Ancillary
Agreements.  In particular, without limitation, the Seller, the Company and
Palladium shall take, or cause to be taken, all corporate actions required to be
taken pursuant to this Agreement on or prior to the Funding Date.
 
(b)           From time to time after the Closing, and for no further
consideration, each of the parties shall, and shall cause its Subsidiaries to,
execute, acknowledge and deliver such assignments, transfers, consents,
assumptions and other documents and instruments and take such other actions as
may be necessary or desirable to consummate and make effective the transactions
contemplated by this Agreement and the Ancillary Agreements.
 
Section 5.9              Public Announcements.  On and after the date hereof and
through the Closing Date, the parties shall consult with each other before
issuing any press release or otherwise making any public statements with respect
to this Agreement or the transactions contemplated hereby, and neither party
shall issue any press release or make any public statement prior to obtaining
the other party's written approval, which approval shall not be unreasonably
withheld, except that no such approval shall be necessary to the extent
disclosure may be required by applicable Law or any listing agreement of any
party hereto.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 5.10             Restructuring.  The Seller, the Buyer and the Company
shall consummate the Restructuring as follows:
 
(a)           As soon as reasonably practicable after the date hereof, but
within twenty (20) days, the Seller shall take, and shall cause the Company to
take, any necessary actions so that the Seller's shares in each of SC Spitfire
Finance and Vantage Finance SAS be contributed to the Company.
 
(b)           On the Funding Date, the Seller and the Company shall take and
cause to be taken all actions necessary for the Company to purchase all of the
equity interests held by the Minority Shareholders in the Restructure Subs for
an aggregate purchase price in the amount of €3,546,000 (to be paid as set forth
in Section 5.10(e)), so that the Company shall on the Funding Date and at the
Closing hold directly or indirectly 100% of the capital stock of each of its
Subsidiaries.
 
(c)           In furtherance of the foregoing, the Seller and the Company shall
take, or cause to be taken, the following actions:
 
(i)           Mr. Didier Jacquard and Mr. Didier Coussin shall execute and
deliver to the Company on the Funding Date seven counterparts (exemplaires
originaux) of a duly executed Share Transfer Agreement in the form of Exhibit E,
which Share Transfer Agreement contains (A) an acknowledgement from each
Minority Shareholder that (1) the Restructuring was completed in accordance with
the shareholders agreements referenced in Section 5.10(c)(v) and (2) such
agreements have been terminated and are of no force or effect, (B) a
confirmation by Didier Jacquard that he is married under the régime de la
separation de biens and that no consent from his wife is required in connection
with the transfer of his shares in SC Spitfire Finance and (C) a general release
from the Minority Shareholders;
 
(ii)           Mr. Didier Jacquard shall deliver to the Company a duly executed
stock transfer form (ordre de mouvement) transferring the ownership of 1,650
shares in Pallinvest SAS;
 
(iii)           Mr. Didier Coussin shall deliver to the Company a duly executed
stock transfer form (ordre de mouvement) transferring the ownership of 700
shares in Pallinvest SAS;
 
(iv)           Mr. Didier Jacquard shall deliver to the Company a duly executed
stock transfer form (ordre de mouvement) transferring the ownership of 148
shares in Vantage Finance SAS;
 
(v)           the Seller shall provide evidence satisfactory to the Buyer that
(A) all necessary consents and/or waivers have been obtained in connection with
the transfer of Pallinvest SAS, Vantage Finance SAS and SC Spitfire Finance
shares referred to in Sections 5.10(a) and (b), including under (1) the
shareholders agreement relating to SC Spitfire Finance entered into between the
Seller and Mr. Didier Jacquard on February 6, 2006, (2) the shareholders
agreement relating to Pallinvest SAS entered into between SC Spitfire Finance
and the Minority Shareholders on February 6, 2006; and (3) the shareholders
agreement relating to Palladium entered into between Pallinvest SAS and
Consolidated Shoe Company (now Vantage Finance SAS) on February 15, 2006 (as
amended on September 4, 2006), and (B) such consents and/or waivers have been
given by such Persons in light of, and with full knowledge of, the transactions
contemplated by this Agreement;
 
 
35

--------------------------------------------------------------------------------

 
 
(vi)           the Seller shall provide evidence satisfactory to the Buyer that
each of SC Spitfire Finance, Vantage Finance SAS, Pallinvest SAS and their
respective shareholders have taken all necessary corporate action to approve the
transfer of the Seller's, Didier Jacquard's and Didier Coussin's shares to the
Company in accordance with applicable Laws and with the statuts of SC Spitfire
Finance, Vantage Finance SAS and Pallinvest SAS, and that such approvals have
been given in light of, and with full knowledge of, the possible change of
control of the Company and its Subsidiaries, and to modify the statuts of SC
Spitfire Finance to take into account such transfer; and
 
(vii)           the Seller shall deliver to the Minority Shareholders, no later
than fifteen (15) days before the Funding Date and the date of execution by the
Minority Shareholders of the Share Transfer Agreement referred to in Section
5.10(c)(i), a true and complete copy of this Agreement, duly executed by each of
the parties hereto.
 
(d)           On the Funding Date, subject to Article VI, the Loan Amount shall
be made available by the Buyer (or the Designated Lender) to the Company.
 
(e)           As soon as the Loan Amount is made available by the Buyer (or the
Designated Lender) to the Company, the Seller and the Company shall take and
cause to be taken the following actions:
 
(i)           in consideration for the 1,650 shares in Pallinvest SAS sold by
Mr. Didier Jacquard to the Company, the Company shall deliver to Mr. Didier
Jacquard, by wire transfer to a bank account designated in writing by Mr. Didier
Jacquard to the Company (with a copy to the Buyer) at least five (5) Business
Days prior to the Funding Date, an amount equal to €1,288,000 in immediately
available funds;
 
(ii)           in consideration for the 700 shares in Pallinvest SAS sold by Mr.
Didier Coussin to the Company, the Company shall deliver to Mr. Didier Coussin,
by wire transfer to a bank account designated in writing by Mr. Didier Coussin
to the Company (with a copy to the Buyer) at least five Business Days prior to
the Funding Date, an amount equal to €546,000 in immediately available funds;
 
(iii)           in consideration for the 148 shares in Vantage Finance SAS sold
by Mr. Didier Jacquard to the Company, the Company shall deliver to Mr. Didier
Jacquard, by wire transfer to a bank account designated in writing by Mr. Didier
Jacquard to the Company (with a copy to the Buyer) at least five Business Days
prior to the Funding Date, an amount equal to €425,000 in immediately available
funds; and
 
(iv)           in consideration for the 1,650 shares in SC Spitfire Finance sold
by Mr. Didier Jacquard to the Company, the Company shall deliver to Mr. Didier
Jacquard, by wire transfer to a bank account designated in writing by Mr. Didier
Jacquard to the Company (with a copy to the Buyer) at least five Business Days
prior to the Funding Date, an amount equal to €1,287,000 in immediately
available funds.
 
 
36

--------------------------------------------------------------------------------

 
 
(f)           As soon as the Loan Amount is delivered to the Minority
Shareholders, the Seller shall cause the Company to (i) pay to Didier Jacquard
an amount of €100,000 corresponding to the principal amount of the shareholder
loan granted by Didier Jacquard to Vantage Finance SAS, increased by the total
amount of any accrued interests until the Funding Date and (ii) be substituted
for Didier Jacquard in its rights under the above mentioned shareholder loan.
 
Section 5.11             ARFI.  As soon as practicable after the date hereof,
the Seller shall take, or cause to be taken, all necessary, proper or advisable
action under applicable Law to form the Company as a simplified joint stock
company of France prior to the Funding Date.  The by-laws of the Company shall
be in the form of Exhibit B.
 
Section 5.12             Future Purchase of the Company.
 
(a)           In connection with the undertaking to sell the Other Shares
pursuant to this Agreement, the Seller shall not sell, assign, convey, encumber
or otherwise transfer or dispose of any or all of the Other Shares without the
Buyer's consent.
 
(b)           Except as otherwise provided in Section 8.1, on or before June 30,
2009, the Seller shall sell, assign, transfer, convey and deliver the Other
Shares (the "Future Purchase") to the Buyer, free and clear of all Encumbrances,
and the Buyer shall purchase the Other Shares from the Seller, for an aggregate
purchase price (the "Future Purchase Price") equal to:
 
 
(i)
€5,000,000 (the “Fixed Future Purchase Price”); plus

 
 
(ii)
an amount (the "Variable Future Purchase Price") equal to:

 
 
a.
0.43 multiplied by the product of (A) eight (8) times (B) Palladium's EBITDA for
the twelve month period ended December 31, 2012, plus

 
 
b.
to the extent the Buyer causes the transfer of any Palladium Brands to an
Affiliate of the Buyer (even if such Affiliate is PALLADIUM) after the Closing
Date and prior to December 31, 2012 (each, a "Brand Transferee"), with respect
to each country of registration (or other demarcation) of such Palladium Brands
(each, a "Country"), 0.43 multiplied by the greater of:

 

 
(α)
the product of (1) eight (8) times (2) each Brand Transferee's EBITDA in such
Country for the twelve month period ended December 31, 2012; or

 
 
37

--------------------------------------------------------------------------------

 
 

 
(β)
the product of (1) eight (8) times (2) five percent (5%) of Turnover in such
Country for the twelve month period ended December 31, 2012;

 
provided, that in the event that prior to December 31, 2012,  a Brand Transferee
subsequently grants a license on any of the Palladium Brands to:
 
 
(A)
a Third Party Transferee, then such license shall affect the calculation
provided by this Section 5.12(b)(ii)b. as set forth in Sections 5.13(b) and (c);
or

 
 
(B)
an Affiliate of the Buyer, then (x) the calculation provided by this Section
5.12(b)(ii)b. shall be based on such Affiliate’s EBITDA or Turnover, as the case
may be, and (y) the amount of any royalties paid by such Affiliate to the Brand
Transferee under the license agreement shall be excluded from the computation of
such Affiliate’s EBITDA.

 
less
 
 
c.
€4,800,000

 
 
provided, that the amount of the Variable Future Purchase Price shall in any
event be capped at €2,000,000 but shall be not less than €1,500,000. For
clarity, this means that in all cases the Variable Future Purchase Price is
guaranteed by the Buyer to the Seller to be €1,500,000 “The Guaranteed Amount”.
 
The Buyer shall send a written notice to the Seller, specifying a place and date
not later than June 30, 2009, of the closing of such purchase of the Other
Shares; provided, that the actual closing date may be extended as necessary to
fulfill the conditions set forth in Article VI (the "Future Closing Date"), but
in no event shall the Future Closing Date occur later than June 30, 2009 without
the prior written consent of the Buyer.
 
(c)           For the purposes of this Section 5.12, "EBITDA" means, for any
consecutive twelve month period, without duplication, (i) the net income derived
from the Palladium Brands for such fiscal year, as reflected on the audited
statement of operations of Palladium or, as applicable, any Brand Transferee(s)
(and its Subsidiaries) for such fiscal year, plus, (ii) to the extent deducted
in determining the net income referred to in clause (i) above, the aggregate
amount of depreciation and amortization, interest expense and income tax expense
of Palladium or, as applicable, any Brand Transferee(s) (and its Subsidiaries)
for such fiscal year, less (iii) to the extent included in determining the net
income referred to in clause (i) above, any interest income of Palladium or, as
applicable, any Brand Transferee(s) (and its Subsidiaries), less (iv) to the
extent included in determining the net income referred to in clause (i) above
and to the extent not previously deducted, all non-operating and other
non-recurring extraordinary income of Palladium or, as applicable, any Brand
Transferee(s) (and its Subsidiaries) for such fiscal year, in each case
determined in accordance with GAAP (or generally accepted accounting principles
and practices in the United States as in effect on the date hereof with respect
to any Brand Transferee (and its Subsidiaries)).
 
 
38

--------------------------------------------------------------------------------

 
 
(d)           Additionally, the following items of income, gain, costs, charges
and expenses shall be excluded from the computation of EBITDA:
 
(i)           any extraordinary or nonrecurring items of income, gain, loss,
charge or expense (including, without limitation, any income or gain from the
lawsuits set forth in Schedule 7.2(f));
 
(ii)           any sales returns, discounts, allowances or other reductions
occurring in the period from January 1, 2013 through June 30, 2013, for sales
made prior to December 31, 2012;
 
(iii)           accounts receivable at December 31, 2012 written off during the
period from January 1, 2013 through June 30, 2013, in excess of the allowance
for doubtful accounts at December 31, 2012;
 
(iv)           any loss on sales through June 30, 2013 of inventory at December
31, 2012 at less than carrying cost;
 
(v)           any profit on sales to customers prior to December 31, 2012 where
such sales are made in advance of previous customary delivery dates for such
customers;
 
(vi)           gains or losses realized from the sale or other disposition of
capital assets or of property used in the trade or business of the Company; and
 
(vii)           income, gains or losses resulting from any change in accounting
principles, procedures, methods or practices subsequent to the date hereof,
including income, gains or losses representing the cumulative effect on prior
periods of any such changes.
 
The financial statements of any Brand Transferee shall include a breakdown of
each of EBITDA (for the Palladium Brands) and Turnover for each Country and
shall be included in the audited consolidated financial statements of the Buyer.
 
(e)           From the Funding Date to and including December 31, 2012 (or the
Seller's earlier removal or resignation from the Company), the Seller, as
Président of the Company (including acting in the Company's capacity as
Président or Gérant of the Company's Subsidiaries), shall not take any action
(or fail to take action) that might have (and actually results in) an effect
upon EBITDA unless (A) such action (or failure to take action) would be taken
(or not taken) in the ordinary course of business of Palladium as of the date
hereof or (B) the Buyer consents thereto.
 
 
39

--------------------------------------------------------------------------------

 
 
(f)           Except as otherwise provided in Section 8.1, on or prior to June
30, 2013, the Buyer shall send (i) the sum of €1,500.000 (the Guaranteed Amount)
and (ii) a written notice to the Seller (the "Notice"), including the Buyer's
calculation of the Variable Future Purchase Price (excluding the adjustments set
forth in Sections 5.12(d)(ii)-(v)).  In the event that the Seller disagrees with
the computation of the Variable Future Purchase Price as reflected on the
Notice, the Seller shall give written notice of his objections thereto (a
"Future Dispute Notice") within fifteen (15) days of the Buyer's delivery of the
Notice to the Seller.  If the Seller does not timely deliver a Future Dispute
Notice, the Variable Future Purchase Price as set forth on the Notice will be
final and binding on the parties (subject only to the provisions of Section
5.12(h) below).  If the Seller timely delivers a Future Dispute Notice, then
during the 30-day period following such delivery, the Buyer, on the one hand,
and the Seller, on the other hand, shall attempt to resolve any differences
which they may have with respect to any matters specified in the Future Dispute
Notice (which resolution, if any, shall be final and binding on all
parties).  If, at the end of such 30-day period the parties shall have failed to
reach written agreement with respect to all such matters, then all such matters
specified in the Future Dispute Notice with respect to which an agreement has
not been reached (the "Disputed Matters") shall be submitted to and arbitrated
by an independent accounting firm mutually acceptable to the Buyer and the
Seller among Deloitte, KPMG or PricewaterhouseCoopers (the "Independent
Accounting Firm"), it being provided that if the parties fail to agree on the
Independent Accounting Firm within ten (10) days following the expiration of the
above-mentioned 30-day period, the Independent Accounting Firm shall be
appointed by the President of the Commercial Court of Paris at the request of
either party.  The Independent Accounting Firm shall act as an independent
arbitrator in accordance with the provisions of Article 1592 of the French Civil
Code.  Following such selection, the Independent Accounting Firm will be
provided each of the Buyer's and the Seller's computation of the Variable Future
Purchase Price and shall promptly determine the amount of the Variable Future
Purchase Price (the "Final Variable Purchase Price") in accordance with this
Agreement and the definition of "EBITDA" herein (excluding the adjustments set
forth in Sections 5.12(d)(ii)-(v) except to the extent the Disputed Matter(s)
relate(s) to a dispute pursuant to Section 5.12(h)), it being provided that in
its determination of the Final Variable Purchase Price, the Independent
Accounting Firm shall determine only those issues that are Disputed
Matters.  The Independent Accounting Firm shall act promptly, and the Final
Variable Purchase Price shall be final and binding upon the parties hereto
(subject only to the provisions of Section 5.12(h) below).  The fees and
expenses of the Independent Accounting Firm shall be borne equally by the
Seller, on the one hand, and the Buyer, on the other hand.  On such date that is
ten (10) Business Days following the date that the Final Variable Purchase Price
is finally determined (the "Final Variable Purchase Price Payment Date"), the
Buyer shall deliver to the Seller, by wire transfer to the bank account that
shall have been designated in writing by the Seller to the Buyer at least five
(5) Business Days prior to the Final Variable Purchase Price Payment Date, an
amount (x) equal to eighty-five percent (85%) of (a) the Final Variable Purchase
Price (b) minus €1,500.000, but only if the Final Variable Purchase Price
exceeds the Guaranteed Amount of €1,500.000 ( this difference (x) is the
"Delivered Variable Purchase Price") in immediately available funds.
 
 
40

--------------------------------------------------------------------------------

 
 
(g)           The obligations of the Buyer and the Seller to consummate the
Future Purchase shall be subject to the fulfillment, at or prior to the Future
Closing Date, of the conditions set forth in Article VI.  Additionally, at least
five (5) Business Days prior to the Future Closing Date, the Seller shall
deliver an executed stock transfer form (ordre de mouvement) to be held in
escrow pending delivery by the Buyer of the Fixed Future Purchase Price.  If the
Seller fails to deliver such stock transfer form (ordre de mouvement) within
such time period, the Seller hereby irrevocably appoints and empowers the then
Président of the Company to execute and deliver in the Seller's name and on the
Seller's behalf the share transfer form and take such actions as the then
Président of the Company may deem necessary or appropriate to effect the Future
Purchase.  In such event, the Future Purchase Price shall be held in a special
account opened on behalf of and in the name of the Seller.  Except as provided
in the previous sentence, on the Future Closing Date, (i) the Buyer shall
deliver to the Seller, by wire transfer to a bank account designated in writing
by the Seller to the Buyer at least five (5) Business Days prior to the Future
Closing Date, an amount equal to the Fixed Future Purchase Price in immediately
available funds and (ii) the Seller shall deliver or cause to be delivered to
the Buyer a duly executed stock transfer form (ordre de mouvement) transferring
ownership of the Other Shares to the Buyer.
 
(h)           As soon as reasonably practicable after June 30, 2013, but in no
event later than August 15, 2013, the Buyer shall send a written notice to the
Seller (the "Second Notice"), which Second Notice shall include the Buyer's
re-calculation of the Variable Future Purchase Price, as adjusted to account for
the exclusions from EBITDA listed in Sections 5.12(d)(ii)-(v) (the "Adjusted
Variable Future Purchase Price"), which exclusions were not determinable on the
Final Variable Purchase Price Payment Date.  In the event that the Seller
disagrees with the Adjusted Variable Future Purchase Price as reflected on the
Second Notice, the Buyer and the Seller shall resolve such dispute in accordance
with the procedures set forth in Section 5.12(f).  Upon determination of the
Adjusted Variable Purchase Price, the Buyer shall deliver to the Seller, by wire
transfer to the bank account designated in writing by the Seller to the Buyer
pursuant to Section 5.12(g), an amount equal to the difference between (i) the
Adjusted Variable Purchase Price and (ii) the Delivered Variable Purchase Price;
provided, that in the event that the Adjusted Variable Purchase Price is less
than the Delivered Variable Purchase Price, the Seller shall be liable for such
amount and shall deliver such amount to the Buyer, by wire transfer to a bank
account designated in writing by the Buyer to the Seller.
 
Section 5.13             Palladium Intellectual Property.
 
(a)            The Seller covenants and agrees to promptly and fully cooperate
with the Buyer, including by executing any necessary documents and taking any
other necessary or desirable actions, to validly transfer all of Palladium's
Marks and other Intellectual Property rights worldwide, except for rights in
France  (such Intellectual Property to be transferred, the "Palladium
Intellectual Property"), for the then fair market value of the Palladium
Intellectual Property, pursuant to Section 8.4.  The then fair market value
shall be an amount mutually agreed upon by the Buyer and the Seller, or if such
parties cannot agree, as determined by an independent appraiser to be appointed
by the Buyer.
 
(b)           In the event a Brand Transferee decides to transfer any of the
Palladium Brands to a third party (which is not an Affiliate of the Buyer) (the
"Third Party Transferee") or grant a license to use any of the Palladium Brands
in connection with footwear products to a Third Party Transferee, in each case
prior to December 31, 2012, (i) the Buyer and the Seller agree that the Variable
Future Purchase Price shall be calculated in accordance with the provisions of
Section 5.12(b)(ii)b. as if the Third Party Transferee were a Brand Transferee
and (ii) to that effect, the Buyer covenants to (x) promptly inform the Seller
of the main terms of such transfer or license (including the name of the Third
Party Transferee, the consideration paid by it and the other relevant conditions
of the transaction), (y) cause the Third Party Transferee to provide the EBITDA
and Turnover achieved in relation to the Palladium Brands in the relevant
Country(ies) within sixty (60) days after the end of each calendar year.  The
Buyer shall deliver the information received from the Third Party Transferee on
its EBITDA and Turnover to the Seller within eight (8) days after the
above-mentioned sixty- (60-) day period.
 
 
41

--------------------------------------------------------------------------------

 
 
(c)           In the event a Brand Transferee decides to grant a license to use
any of the Palladium Brands in connection with any products other than footwear
(including apparel or accessories) to a Third Party Transferee prior to December
31, 2012, the net revenues received by such Brand Transferee under such license
agreement shall be taken into account for purposes of calculating the Brand
Transferee’s EBITDA or its Turnover in the relevant Country(ies) in accordance
with the provisions of Section 5.12(b)(ii)b.
 
Section 5.14           Intellectual Property.  Upon request of the Buyer, the
Seller shall, and shall cause Palladium, to prepare, execute and deliver to the
Buyer all documentation necessary to record exclusive public-record ownership in
Palladium of all Intellectual Property identified on Schedule 3.16.  The Seller
acknowledges and agrees that his covenant in this Section 5.14 is provided for
in the event it is determined that any such documentation has not been provided
prior to the Closing, and the Seller further acknowledges that this covenant
shall in no way release the Seller from any indemnification obligations under
Article VII in the event of any breach of the representations and warranties
contained in Section 3.16.
 
Section 5.15            Lyon Office.  The Buyer shall maintain the Company's
current headquarters in (or in the area of) Lyon for a period of at least four
(4) years after the Closing Date.
 
Section 5.16           Working Capital Loan.  From and after the Closing, and
subject to the consummation of the sale and purchase of the Shares, the Buyer
(or the Designated Lender) shall lend money to Palladium, at Palladium's
request, pursuant to the terms of the Loan Agreement.
 
Section 5.17          Termination Compensation. The Buyer shall cause the
Company (i) to comply with the terms of the decision to be adopted by the
shareholder of the Company at the latest on the Funding Date (the terms of which
are set forth in Exhibit C) and (ii) not to challenge the validity or
enforceability of such decision.
 
Section 5.18           Palladium Loan.  The Buyer shall cause Palladium to pay
to Mr. William Carrington, by July 15, 2008, an amount of €500,000 corresponding
to the principal amount of the loan granted by Mr. William Carrington to
Palladium, together with all accrued interest on such loan.
 
Section 5.19           Financial Statements.  On or before May 28, 2008, the
Seller shall deliver to the Buyer the financial statements (including balance
sheet and related statement of income), shareholders' equity and cash flows of
Palladium for the semester ended March 31, 2008, and on or before June 5, 2008,
the Seller shall deliver to the Buyer the (i) financial statements (including
balance sheet and related statement of income), shareholders' equity and cash
flows of Pallinvest SAS for the fiscal year ended March 31, 2008, (ii) financial
statements (including balance sheet and related statement of income),
shareholders' equity and cash flows of SC Spitfire Finance for the quarter ended
March 31, 2008 and (iii) financial statements (including balance sheet and
related statement of income), shareholders' equity and cash flows of Vantage
Finance SAS for the fiscal year ended March 31, 2008.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 5.20            By-Laws of the Company's Subsidiaries.  As soon as
practicable after the date hereof and before the Funding Date, the Seller shall
take, or cause to be taken, all necessary, proper or advisable action under
applicable Law to (i) amend the by-laws (statuts) of each of SC Spitfire
Finance, Pallinvest SAS, Vantage Finance SAS and Palladium such that (A) the
Company shall be appointed as Président (or, in the case of SC Spitfire Finance,
Gérant) of such company, in each case in the by-laws of the company concerned
and for an unlimited mandate and (B) the fiscal year for each such company shall
begin on January 1 and end on December 31 of each year and (ii) cause Grant
Thornton International to be appointed as a co-statutory auditor (commissaire
aux comptes).
 
Section 5.21            Share Transfer Registry and Shareholder Accounts.  On or
prior to the Funding Date, the Seller, as Président of the Company, shall (i)
deliver the share transfer registries (registre des mouvements de titres) and
shareholder accounts (comptes d’actionnaire) of the Company into Escrow and (ii)
take all necessary actions such that, from and after the Closing Date and
subject to the Closing, the Buyer shall keep and be responsible for maintaining
the share transfer registries (registre des mouvements de titres) and
shareholder accounts (comptes d’actionnaire) of the Company, including
delivering a letter executed by the Seller, as Président of the Company, to the
Buyer on the Funding Date evidencing such authority.
 
ARTICLE VI
CONDITIONS TO CLOSING
 
Section 6.1             General Conditions.  The respective obligations of the
Buyer, the Seller, the Company and Palladium to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to the Funding Date, of the following conditions, at or prior to the Closing
Date, of the following conditions in Section 6.1(a), or at or prior to the
Future Closing Date, of the following conditions, as applicable, any of which
may, to the extent permitted by applicable Law, be waived in writing by the
agreement of all such parties:
 
(a)           No Action by any Governmental Authority shall have been instituted
which questions the validity or legality of the transactions contemplated hereby
or the Ancillary Agreements and which could reasonably be expected to adversely
affect the assets of the Company or any of its Subsidiaries materially if the
transactions contemplated hereby or thereby are consummated.  There shall not be
any Law or judgment, decision, consent decree, injunction, ruling, order,
assessment or writ of any Governmental Authority that is binding on any Person
or its property under applicable Law that enjoins or makes the transactions
contemplated hereby or thereby illegal or otherwise prohibited.
 
(b)           Any governmental or regulatory notices or approvals required under
any applicable Law to carry out the transactions contemplated by this Agreement
or the Ancillary Agreements shall have been obtained and the parties shall have
complied with all Laws applicable to the transactions contemplated by this
Agreement and the Ancillary Agreements, including, with respect to the
acquisition of the Other Shares, the Buyer and the Seller shall have obtained
any antitrust clearances that may be required therefor (should any such
clearances be necessary).
 
 
43

--------------------------------------------------------------------------------

 
 
Section 6.2             Conditions to Obligations of the Seller, the Company and
Palladium.  The obligations of the Seller, the Company and Palladium to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Funding Date or the Future Closing Date, as
applicable, of each of the following conditions, any of which may be waived in
writing by the Seller in his sole discretion:
 
(a)           Representations, Warranties and Covenants.  The representations
and warranties of the Buyer contained in this Agreement or any Ancillary
Agreement or any schedule, certificate or other document delivered pursuant
hereto or thereto or in connection with the transactions contemplated hereby or
thereby shall be true and correct both when made and as of the Funding Date or
the Future Closing Date, as applicable, or in the case of representations and
warranties that are made as of a specified date, such representations and
warranties shall be true and correct as of such specified date.  The Buyer shall
have performed all obligations and agreements and complied with all covenants
and conditions required by this Agreement or any Ancillary Agreement to be
performed or complied with by it prior to or at the Funding Date or the Future
Closing Date, as applicable.  The Seller shall have received from the Buyer a
certificate to the effect set forth in the preceding sentences, signed by a duly
authorized officer thereof.
 
(b)           Ancillary Agreements.  The Seller shall have received an executed
counterpart of each of the Ancillary Agreements, signed by each party other than
the Seller, the Company or Palladium.
 
Section 6.3             Conditions to Obligations of the Buyer.  The obligations
of the Buyer to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Funding Date, of each of the
following conditions (other than the conditions set forth in Section 6.3(r)), or
at or prior to the Closing, of the conditions set forth in Section 6.3(r), or at
or prior to the Future Closing Date, of each of the following conditions, any of
which may be waived in writing by the Buyer in its sole discretion:
 
(a)           Representations, Warranties and Covenants.  The representations
and warranties of the Seller, the Company and Palladium contained in this
Agreement or any Ancillary Agreement or any schedule, certificate or other
document delivered pursuant hereto or thereto or in connection with the
transactions contemplated hereby or thereby shall be true and correct both when
made and as of the Funding Date or the Future Closing Date, as applicable, or in
the case of representations and warranties that are made as of a specified date,
such representations and warranties shall be true and correct as of such
specified date.  For purposes of the Future Closing Date, this Section 6.3(a)
shall only apply to the representations and warranties in Sections 3.2, 3.4 and
3.24.  The Seller, the Company and Palladium, as applicable, shall have
performed all obligations and agreements and complied with all covenants and
conditions required by this Agreement or any Ancillary Agreement to be performed
or complied with by it prior to or at the Funding Date or the Future Closing
Date, as applicable.  The Buyer shall have received from the Seller a
certificate to the effect set forth in the preceding sentences.
 
 
44

--------------------------------------------------------------------------------

 
 
(b)           Consents and Approvals.  The authorizations, consents, orders and
approvals set forth in Schedule 6.3(b) shall have been received and shall be
satisfactory in form and substance so as to be valid and effective in accordance
with French law and, when applicable, in accordance with the terms of this
Agreement and any Exhibit hereto.
 
(c)           No Litigation.  No Action shall be pending or threatened
(i) challenging the transactions contemplated by this Agreement (including the
Restructuring) or any Ancillary Agreement or otherwise seeking damages in
connection therewith or (ii) seeking to prohibit or limit the ability of the
Buyer to exercise full rights of ownership of the Shares or the Other Shares, as
applicable, after the Closing Date or the Future Closing Date, as applicable.
 
(d)           Ancillary Agreements.  The Buyer shall have received an executed
counterpart of each of the Ancillary Agreements, signed by each party other than
the Buyer (or the Designated Lender).
 
(e)           Legal Opinion.  The Buyer's counsel shall have received a legal
opinion from Requet Chabanel, dated as of the Funding Date, substantially in the
form of Exhibit D.
 
(f)           No Material Adverse Effect.  There shall not have occurred any
change, event or development or prospective change, event or development that,
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect.
 
(g)           Consent of Banks.  The banks set forth on Schedule 6.3(g) shall
have (i) consented in writing to the transactions contemplated by this Agreement
and the Restructuring and (ii) waived in writing any right they may have to
require an early repayment of the facilities granted by them as a result of this
Agreement and the Ancillary Agreements and the transactions contemplated hereby
and thereby, or otherwise, and the Seller shall have delivered such
documentation to the Buyer and such documentation shall remain in full force and
effect.
 
(h)           ARFI.  The Seller shall have validly (i) formed the Company as a
simplified joint stock company (société par actions simplifieé) under the laws
of France, (ii) taken any necessary actions such that the Company be bound by
the provisions of this Agreement in the same manner as if it had been an
original signatory hereof, (iii) substituted the Company in all his rights and
obligations under the Options, and (iv) contributed to the Company his shares in
each of SC Spitfire Finance and Vantage Finance SAS.
 
(i)           Representatives.  The Seller shall have resigned from his
functions as président or gérant, as applicable, of each of the Company's
Subsidiaries without any indemnity, and each of the Company and the Restructure
Subs shall have taken all necessary corporate actions such that the Seller shall
be the Président of the Company and the Company shall be the Président or
gérant, as applicable, of each of the Company's Subsidiaries.
 
(j)           Restructuring.  The Seller shall have delivered to the Buyer all
original documents relating to the purchase by and contribution to the Company
of all of the shares of SC Spitfire Finance, Vantage Finance SAS and Pallinvest
SAS, including the original copy of the Options and of the letters of exercise
of the Options and substitution of the Company into his rights and obligations
under the Options, the share purchase agreements, share transfer forms and
modifications of the by-laws of SC Spitfire Finance.
 
 
45

--------------------------------------------------------------------------------

 
 
(k)           Evidence of Shares.  The Seller shall have delivered to the
Buyer's counsel, to be held in escrow by such counsel ("Escrow") and released
automatically to the Buyer on the Closing Date, (i) the share transfer
registries (registre des mouvements de titres) of the Company, (ii) the
shareholder accounts (comptes d’actionnaire) with the Company and (iii) a duly
executed stock transfer form (ordre de mouvement) transferring the ownership of
the Shares to the Buyer.  With respect to the Future Closing, the Seller shall
have delivered to the Buyer a duly executed stock transfer form (ordre de
mouvement) transferring the ownership of the Other Shares to the Buyer.
 
(l)           Resolutions.  The Company shall have delivered to the Buyer
certified copies of the Company's resolutions of its board of directors and of
its shareholders approving the execution and delivery of this Agreement and the
transactions contemplated hereby.  The Seller shall have also delivered to the
Buyer a certified copy of the minutes of the meetings of the shareholders of
each of SC Spitfire Finance, Pallinvest SAS and Vantage Finance SAS authorizing
the transfer of their shares by the Seller and the Minority Shareholders to the
Company, as contemplated by Section 5.10(c)(vi) and in accordance with French
law and the by-laws of the relevant companies.
 
(m)           Extrait K-Bis and By-Laws of the Company.  The Seller shall have
furnished to the Buyer a complete and correct copy of the certificate of
incorporation (extrait K-Bis) of the Company.  The Seller shall have taken or
caused to be taken all necessary corporate actions such that the by-laws
(statuts) of the Company shall be as set forth on Exhibit B.
 
(n)           Intellectual Property.  The Seller shall have prepared, executed
and delivered to the Buyer all documentation necessary to provide for exclusive
ownership of all Intellectual Property identified on Schedule 3.16.
 
(o)           Minority Shareholders.  The Seller shall have delivered evidence
satisfactory to the Buyer at least five (5) Business Days prior to the Funding
Date that copies of this Agreement and the Ancillary Agreements were delivered
to the Minority Shareholders at least fifteen (15) days prior to the Funding
Date and the date of execution by the Minority Shareholders of the Share
Transfer Agreement referred to in Section 5.10(c)(i).  The Seller shall have
delivered to the Buyer executed waivers and releases from the Minority
Shareholders as contemplated by Section 5.10 and notably in the form of the
Share Transfer Agreement attached hereto as Exhibit E.
 
(p)           Financial Statements.  The Seller shall have delivered to the
Buyer the Financial Statements required to be delivered pursuant to Section
5.19, and such Financial Statements shall not reflect a deterioration of any of
(i) goods inventory; accounts receivable; claims; current accounts; cash; short
term loan notes; current accounts; or accounts payable by more than five percent
(5%) or (ii) shareholders' equity by more than fifteen percent (15%), each as
compared to the good faith estimates of such metrics set forth on Schedule
6.3(p).
 
(q)           Share Transfer Registry and Shareholder Accounts.  The Seller
shall have delivered to the Buyer a letter executed by the Seller, as Président
of the Company, and reasonably acceptable to the Buyer, evidencing the transfer
of authority to the Buyer, as of and subject to the Closing, to keep and
maintain the share transfer registries (registre des mouvements de titres) and
shareholder accounts (comptes d’actionnaire) of the Company.
 
 
46

--------------------------------------------------------------------------------

 
 
(r)           Evidence of Payments due to the Minority Shareholders.  The Seller
shall have delivered to the Buyer evidence of the delivery to the Minority
Shareholders of the payments required by Sections 5.10(e) and (f), and the
Seller shall have validly caused the Company to purchase all of the minority
equity or other ownership interests of the Subsidiaries, as contemplated by
Section 5.10 and all in accordance with the terms of the Options.
 
ARTICLE VII
INDEMNIFICATION
 
Section 7.1             Indemnification.  The Seller agrees to indemnify and
hold harmless the Buyer, or at the request of the Buyer any of its officers,
directors, employees, stockholders, partners and agents (together with the
Buyer, the "Covered Parties") from and against (i) fifty-seven percent (57%) of
any losses, liabilities, obligations, damages, penalties, actions, proceedings,
judgments, suits, claims, costs, fees, expenses and disbursements (including,
without limitation, reasonable attorneys' fees and disbursements) of any kind
("Losses") up to the Future Closing Date, and (ii) one hundred percent (100%) of
Losses from and after the Future Closing Date (as determined pursuant to Section
5.12(f) or Section 8.1), which may be imposed upon, incurred by or asserted
against any of the Covered Parties, the Company or any of its Subsidiaries or
any of their respective officers, directors and employees as a result of or
arising out of:
 
(a)           the Buyer's status as a shareholder of the Company;
 
(b)           the Buyer having entered into this Agreement, the Amendment No. 1
to the Agreement entered into on June [2], 2009, the Amendment No. 2 to the
Agreement entered into on May [1], 2010 or any of the Ancillary Agreements;
 
(c)           any fact, event or circumstance constituting an untrue
representation or breach of any representation or warranty of the Seller
contained herein;
 
(d)           any failure by the Seller to perform any covenants or agreement
contained herein or in any certificate or document delivered pursuant hereto;
 
(e)           any Environmental Law applicable to the Company or its
Subsidiaries;
 
(f)           otherwise relating to or arising out of the transactions
contemplated hereby;
 
(g)           any loss of the right to use Tax losses carry-forward resulting
from any event occurring before or on the Closing against future taxable income;
or
 
(h)           Palladium's failure to organize in due time the election of the
worker's representatives as disclosed in Schedule 3.13.
 
 
47

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing the Seller shall not be obligated to indemnify the
Covered Parties from and against any Losses arising from a breach of a
representation and warranty relating to (A) the Marks and rights thereto set
forth in Schedule 3.16(i) (except with respect to a breach of a representation
or warranty set forth in Section 3.16(i)), and (B) the purchase of Intellectual
Property by Palladium from Consolidated Shoe in March 2008, and the subsequent
transfer of such Intellectual Property to the Buyer, and (C) the purchase of
Intellectual Property by K Swiss from Palladium, and the subsequent transfer of
such Intellectual Property to the Buyer following the section 8.4.
 
For purposes of clarification, the Seller shall not be obligated to indemnify
the Covered Parties from and against any specific Losses more than one time for
such Losses.
 
Each of the Company and Palladium agrees, jointly and severally, to indemnify
and hold harmless the Buyer from and against any Losses which may be imposed
upon, incurred by or asserted against the Buyer, the Company or any of its
Subsidiaries or any of their respective officers, directors and employees as a
result of or arising out of:
 
(i)           any fact, event or circumstance constituting an untrue
representation or breach of any representation or warranty of the Company or
Palladium, as applicable, contained herein; or
 
(ii)           any failure by the Company or Palladium, as applicable, to
perform any covenants or agreement contained herein or in any certificate or
document delivered pursuant hereto.
 
Section 7.2              Limitation on Indemnity Claims.
 
(a)           If the Seller, the Company or Palladium has any indemnification
liability to a Covered Party arising under this Agreement, the amounts due in
satisfaction of that liability shall be equal to the full amount of the Losses
imposed upon, incurred by or asserted against any of the Covered Parties, the
Company or any of its Subsidiaries; provided, however, that, with respect to the
obligation to indemnify and hold harmless the Covered Parties for their Losses
pursuant to Section 7.1(c), such obligation to indemnify and hold harmless the
Covered Parties for all their Losses shall only apply after such Losses exceed
EUR Fifty Thousand (€50,000) (the "Deductible") in the aggregate; provided,
further that, except as provided in Sections 7.2(b) and 7.2(f), in no case shall
the obligation to indemnify and hold harmless the Covered Parties for their
Losses pursuant to this Article VII apply to Losses in excess of (i) EUR One
Million Five Hundred Thousand (€1,500,000) for so long as the Seller holds
forty-three percent (43%) of the Equity Interests and (ii) EUR Three Million
Four Hundred Thousand (€3,400,000) from and after the Future Closing Date
(collectively, the "Cap Amounts").  In the event of any offset pursuant to
Section 7.2(f), the Cap Amounts shall only apply to Losses in excess of the
Offset Amount, if any.
 
(b)           Notwithstanding the foregoing provisions of Section 7.2(a), (i)
the limitations contained in Section 7.2(a) with respect to the Deductible and
the Cap Amounts shall not apply to any Losses to the extent it is finally
determined that any such Losses resulted from the Seller's or any Person
controlled by the Seller's gross negligence, fraud or intentional or willful
misconduct and (ii) the Seller, the Company and/or Palladium shall not be liable
for such indemnification to the Covered Parties to the extent that it is finally
determined that any such Losses resulted from the Buyer's or any Person
controlled by the Buyer's gross negligence, fraud or intentional or willful
misconduct.
 
 
48

--------------------------------------------------------------------------------

 
 
(c)           Any indemnification obligation of the Seller pursuant to this
Article VII, and at the option of the Buyer in its sole discretion, may be
offset against any payment obligation of the Buyer to the Seller for the Other
Shares pursuant to Section 5.12.
 
(d)           Furthermore, with respect to carried forward Tax losses, any
reduction of the existing carried forward Tax losses of the Company or any of
its Subsidiaries as described in Schedule 3.17(g) resulting from a reassessment
by any Taxing authority will be deemed to be an indemnifiable Loss pursuant to
this Article VII in an amount of such reduction multiplied by the applicable
effective corporate income tax rate as at the date of the claim made by the
Buyer in respect of such reduction under this Agreement.
 
(e)           The amount of any Losses for which indemnification is provided
under this Article VII shall be net of any amounts recovered by such Covered
Party under insurance policies or other collateral sources with respect to such
Losses in excess of the sum of (i) reasonable, out-of-pocket costs and expenses
relating to collection under such policies or other collateral sources, and
(ii) the deductible associated therewith to the extent actually paid, except to
the extent such insurance policy was established or purchased by the Buyer or
its Affiliate where the Company is named as an additional insured (a "Buyer's
Policy").  Notwithstanding the foregoing, to the extent a Covered Party, in its
sole and absolute discretion, seeks recovery for any Losses under a Buyer's
Policy, the amount of any Losses for which indemnification is provided under
this Article VII shall be net of any amounts recovered by such Covered Party
under insurance policies or other collateral sources with respect to such Losses
in excess of the sum of (i) reasonable, out-of-pocket costs and expenses
relating to collection under such policies or other collateral sources, and
(ii) the deductible associated therewith to the extent actually paid.
 
(f)           Notwithstanding the Cap Amounts set forth in Section 7.2(a), the
amount of any Losses for which indemnification is provided under Section 7.1
shall be offset against the net result (the "Offset Amount") of (i) any amounts
finally determined and actually received by Palladium from those lawsuits set
forth in Schedule 7.2(f) (after deduction of any corporate income tax or other
Taxes incurred by the Company or any of its Subsidiaries on such amounts) at the
time such Losses must be paid by the Seller in accordance with Section 7.5, less
(ii) all costs and expenses of the Buyer and the Company and its Subsidiaries
relating to such lawsuits (including, without limitation, the fees of their
counsels and any amounts to be paid by the Company or any of its Subsidiaries to
any third party as a result of any counterclaim) and the Covered Party shall be
entitled to indemnification for the full amount of any Losses actually offset by
any Offset Amounts irrespective of any Cap Amount.  For purposes of
clarification, in the event of any offset pursuant to this Section 7.2(f), the
Covered Party must first seek indemnification for any Losses under this Article
VII against any Offset Amounts and thereafter against the Seller for Losses in
excess of any Offset Amounts up to the Cap Amount.
 
Section 7.3              Claim Period.  The Buyer shall only be entitled to make
claims against the Seller and any other indemnifying party under Sections
7.1(c), (e) and (g) until (i) March 31, 2012 in respect of any matter other than
the representations and warranties set forth in Sections 3.1, 3.2, 3.4, 3.5,
3.6, 3.7, 3.17 and 3.18; (ii) 120 days following the expiration of the
applicable statute of limitations in respect of the representations and
warranties set forth in Sections 3.1, 3.2, 3.4, 3.5, 3.6, 3.7 and 3.18. and
(iii) on the sixth anniversary of the Closing Date in respect of the
representations and warranties set forth in Section 3.17.  For Tax purposes, the
expiration of the applicable statute of limitations shall mean the last day on
which the Tax administration can claim the payment of additional Taxes or reduce
carry forward losses.
 
 
49

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the Buyer shall be entitled to make claims
against the Seller and any other indemnifying party under Section 7.1 for any
fact, event or circumstance constituting, as at the Future Closing Date, an
untrue representation or breach of any representation or warranty of the Seller
as at such date contained herein, until the expiration of a six month period of
time following the end of the third year ended after the Future Closing Date.
 
Section 7.4             Notice of Claims.
 
(a)           The Buyer or, if so requested by the Buyer, any other Covered
Party seeking indemnification hereunder shall, within the relevant limitation
period provided for in Section 7.3, give to the Seller, the Company or
Palladium, as applicable, a notice (a "Claim Notice") describing in reasonable
detail the facts giving rise to any claims for indemnification hereunder and
shall include in such Claim Notice (if then known) the amount or the method of
computation of the amount of such claim, and a reference to the provision of
this Agreement or any agreement, certificate or instrument executed pursuant
hereto or in connection herewith upon which such claim is based; provided, that
a Claim Notice in respect of any Action by or against a third Person as to which
indemnification will be sought shall be given promptly after the Buyer becomes
aware that such Action is commenced (either as a result of information provided
by the Seller (acting in its capacity as Président of the Company or otherwise);
and provided further, that failure to give such notice shall not affect such
Covered Party's right to indemnification hereunder except to the extent the
Seller, the Company or Palladium, as applicable, shall have been materially
prejudiced by such failure.
 
(b)           In respect of claims that are not third party claims, the Seller
shall have 30 days after receipt of any Claim Notice pursuant hereto to
(i) agree to the amount or method of determination set forth in the Claim Notice
and pay such amount to such Covered Party in immediately available funds or
(ii) to provide such Covered Party with notice that he disagrees with the amount
or method of determination set forth in the Claim Notice (the "Dispute
Notice").  If the Seller does not respond to a Claim Notice within such 30 day
period, the amount or the method of computation of the amount of such claim
shall be final and binding on the Seller.  Within 15 days after the giving of
the Dispute Notice, the Seller and such Covered Party shall negotiate in a bona
fide attempt to resolve the matter.  If the Seller and such Covered Party cannot
resolve the matter within such 15 days, the matter shall be submitted to
arbitration pursuant to Section 10.9.
 
 
50

--------------------------------------------------------------------------------

 
 
(c)           If a claim by a third Person is made against a Covered Party, the
Company or any of its Subsidiaries, and if such Covered Party intends to seek
indemnity with respect thereto under this Article VII, such Covered Party shall
promptly, after having become aware of such claim, notify the Seller in writing
of such claims, setting forth such claims in reasonable detail.  The Seller
shall be relieved of his indemnification obligations hereunder to the extent
that notice is not delivered promptly after the Covered Party becomes or has
been made aware of such claim and the Seller is materially prejudiced
thereby.  The Seller shall have 20 days after receipt of such notice to deliver
to the Covered Party a written acknowledgement that such claim is an
indemnifiable claim under this Article VII, that he will undertake, conduct and
control (in accordance with the terms hereof), through counsel of his own
choosing (provided that such counsel must be reasonably acceptable to the
Covered Party) and at his own expense, the settlement or defense thereof, and
the Covered Party shall cooperate with him in connection therewith; provided
that the Covered Party may participate in such settlement or defense through
counsel chosen by such Covered Party and paid at its own expense.  In the event
the Seller has provided written notice of his election to undertake the defense
of a claim, the Covered Party may instead elect to conduct and control the
defense of such claim at its own expense if the Covered Party releases the
Seller from any indemnification obligations hereunder for such claim.  So long
as the Seller is reasonably contesting any such claim in good faith, the Covered
Party shall not pay or settle any such claim without the prior written consent
of the Seller.  If the Seller does not notify the Covered Party within 20 days
after receipt of the Covered Party's notice of a claim of indemnity hereunder
that he elects to undertake the defense thereof, the Covered Party shall have
the right to undertake, at the Seller's cost, risk and expense, the defense,
compromise or settlement of the claim but shall not thereby waive any right to
indemnity therefor pursuant to this Agreement.  The Seller shall not, except
with the consent of the Covered Party, enter into any settlement that does not
include as an unconditional term thereof the giving by the person or persons
asserting such claim to all Covered Parties of an unconditional release from all
liability with respect to such claim or consent to entry of any judgment.
 
Notwithstanding the foregoing, the Seller shall not be entitled to (i) control
any claim relating to Taxes of the Buyer, the Company or their Subsidiaries for
any period ending after the Closing Date and (ii) shall not be entitled to
settle, either administratively or after the commencement of litigation, any
claim for Taxes which could adversely affect the liability of the Buyer, the
Company or their Subsidiaries for Taxes for any period (or portion thereof)
after the Closing Date, without the prior written consent of the Buyer (which
shall not be unreasonably withheld or delayed); provided, however, that to the
extent that claims referred to in clause (i) cover a Tax claim for a period
prior to the Closing Date and the Seller has acknowledged in writing that the
Buyer is entitled to indemnity hereunder arising from such claim, (A) the Buyer
shall consult with the Seller and offer the Seller a reasonable opportunity to
comment before submitting any written materials prepared or furnished with
respect to such claim, (B) the Buyer shall defend such claim diligently and in
good faith as if it were the only party in interest in connection with such
claim, (C) the Buyer shall provide the Seller copies of any written materials
relating to such claim received from the relevant Tax authority, and (D) the
Buyer shall not settle or compromise such claim without the prior written
consent of the Seller (which shall not be unreasonably withheld or delayed).
 
Section 7.5              Payment.  Payment of amounts due under this Article VII
shall be made promptly as and when finally incurred by wire transfer of
immediately available funds to an account designated in writing by the Buyer to
the Seller; provided, that any amounts due with respect to Taxes shall be due on
the date on which the Covered Party or the Company or any of its Subsidiaries
receives notification for Tax reassessment.  Any amounts shall be deemed to be
"finally incurred" and payable under this Agreement as from the earlier of (i)
an agreement between the Seller and the Buyer on a notified Claim, (ii) a
settlement agreement in accordance with article 2044 of the French Civil Code
being concluded between the Buyer and the Seller or (iii) a final judgment,
award, order, or other ruling (which is not subject to appeal or with respect to
which the time for appeal has elapsed) by a court or arbitral tribunal having
jurisdiction over the parties and the subject matter of such claim or to which
such claim was submitted for resolution of joint agreement between the Seller
and the Buyer.  Notwithstanding the foregoing, in the event of a reassessment
notified by any authority responsible for assessing or collecting any Taxes
pursuant to which the Seller would be obligated to indemnify any Covered Parties
hereunder, any amounts due by the Seller as a result of a disbursement to be
made by the Company or any of its Subsidiaries shall be paid in cash promptly as
and when such disbursement shall be made by the Company or any of its
Subsidiaries, unless the Seller elects to provide, at its costs, guarantees in
accordance with applicable Law.

 
51

--------------------------------------------------------------------------------

 
 
Section 7.6              Information.  The Seller shall inform the Buyer of any
Losses which may give rise to indemnification hereunder, arising within the time
limits provided for in Section 7.3, as soon as he becomes aware of the fact,
event or action giving rise to such Losses.  In addition, upon request from the
Buyer, the Seller shall provide the Buyer and its Representatives with all
appropriate information and documents relating to the compliance with or breach
of any of the Seller's representations and warranties under this Agreement or
any Ancillary Agreement.
 
Section 7.7             Remedies Not Affected by Investigation, Disclosure or
Knowledge.  If the transactions contemplated hereby are consummated, the Buyer
hereby expressly reserves the right to seek indemnity or other remedy for any
Losses arising out of or relating to any breach of any representation or
warranty contained herein, notwithstanding any investigation by, disclosure to
or knowledge of such party in respect of any fact or circumstances that reveals
the occurrence of any such breach, whether before or after the execution and
delivery hereof.
 
ARTICLE VIII
SHAREHOLDERS' RIGHTS
 
Section 8.1              Shareholders and Présidents.
 
(a)           For the period between the Closing Date and the Final Variable
Purchase Price Payment Date:
 
(i)           Intentionally Omitted
 
(ii)           the Seller shall be Président of the Company unless and until (A)
the Seller is removed from his functions as Président of the Company with or
without cause, in accordance with the by-laws of the Company, or (B) the Seller
resigns as the Président of the Company voluntarily;
 
(iii)           the compensation of the Seller as Président of the Company shall
be €200,000 per annum plus use of a company car substantially similar to the
company car used by the Seller on the date hereof as described on Schedule
8.l(a)(iii) and reasonably acceptable to the Buyer, unless and until the Buyer
and the Seller decide otherwise; and
 
(iv)           unless otherwise agreed in writing by the Buyer, the Company
shall be at all times the sole Président or the sole Gérant of each of the
Company’s Subsidiaries.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)           In the event the Seller is removed as Président of the Company
with or without cause, or the Seller resigns voluntarily, in either case prior
to the Final Variable Purchase Price Payment Date, the Seller shall be entitled
to the payments contemplated by Section 5.17, and the Seller shall have the
option to elect whether the Variable Future Purchase Price shall be calculated
based on (A) the twelve month period ended December 31 of the year preceding his
termination or resignation; provided, that, for any resignation or termination
in 2009, the twelve month period shall end on September 30, 2008, or (B) the
twelve month period ended December 31, 2012.  The Seller shall deliver written
notice of such election to the Buyer within fifteen (15) days of such removal or
resignation.  In the event the Seller elects to calculate the Variable Future
Purchase Price based on the twelve month period ended December 31 of the year
preceding his removal or resignation (or September 30, 2008), the provisions of
Section 5.12 shall be adjusted appropriately to account for such previous year
and the notice sent by the Buyer shall include the Buyer's calculation of the
Variable Future Purchase Price (or the Adjusted Variable Future Purchase Price
in the event the removal of the Seller as Président of the Company occurs after
June 30 of such year).
 
Section 8.2              Intentionally Omitted.
 
Section 8.3             Major Business Decisions.  Except as expressly
contemplated by this Agreement, for so long as the Seller is Président of the
Company, the Seller, as Président of the Company (including acting in the
Company's capacity as Président or Gérant of the Company's Subsidiaries), shall
(i) not do and shall cause the Company or any of its Subsidiaries not to do any
of the following acts unless and until the same has been approved in writing by
the Buyer and (ii) take and shall cause the Company or such Subsidiary to take
any and all necessary or desirable actions to do any of the following acts as
requested in writing by the Buyer:
 
(a)           propose to the shareholders' meeting of the Company or each of its
Subsidiaries, or vote any resolution, or use any authorizations or powers
granted by the shareholders' meeting of the Company or each of its Subsidiaries,
and more generally take any action within the powers of the President of the
Company (including acting in the Company's capacity as Président or Gérant of
the Company's Subsidiaries) pertaining to:
 
(i)           any amendment to the Company's or any of its Subsidiaries' by-laws
(statuts);
 
(ii)           the issuance of shares or any other form of equity or other
ownership interest (or any right or interest exercisable or convertible into an
equity or other ownership interest) in the Company or any of its Subsidiaries;
 
(iii)           the approval of any transfer of shares in any of the Company's
Subsidiaries;
 
(iv)           the modification of the corporate governance of any of the
Company's Subsidiaries, including the appointment or removal of any manager
(including any Président, Gérant, or Directeur Général) or board member;
 
 
53

--------------------------------------------------------------------------------

 
 
(b)           declare or pay a cash or other dividend or distribution on the
Company's or any of its Subsidiaries' outstanding equity or other ownership
interests, including any interim dividend (acomptes sur dividends);
 
(c)           enter into any compensation arrangement between the Company or any
of its Subsidiaries and any executive officer providing for aggregate annual
compensation, including the fair value of any equity interests granted or
expected to be granted, in excess of €75,000, or represents an aggregate
compensation increase greater than or equal to 5% of such executive officer's
existing compensation;
 
(d)           materially change the terms of any Plan or employee agreement or
increase (or commit, orally or in writing, to increase) compensation or benefits
payable under any Plan (including accelerating the right to receive benefits or
payments thereunder), or increase the rate of compensation of employees or
directors generally, except in the ordinary course of business;
 
(e)           adopt (or commit, orally or in writing, to adopt) a new Plan or
terminate (or commit, orally or in writing, to terminate) any existing Plan;
 
(f)           incur any additional indebtedness, whether through the entering
into new facility agreements or in connection with the increase of any existing
facilities or otherwise;
 
(g)           loan to, or guarantee or assume any loan or obligation on behalf
of, any director, officer, employee or shareholder of the Company or any of its
Subsidiaries (other than loans not in excess of €10,000 individually or €20,000
in the aggregate to any employee of the Company or any of its Subsidiaries);
 
(h)           create or provide for any guarantee, indemnity, counter-indemnity,
letter of comfort or other similar Contract to secure an obligation of a third
party;
 
(i)           create, assume or suffer the existence of any Encumbrance on any
assets or equity or other ownership interests of the Company or any of its
Subsidiaries (including all Company IP), except in the ordinary course of
business;
 
(j)           enter into, amend or modify in any material respect or terminate
any Contract that (i) involves a future or potential Liability or receivable, as
the case may be, in excess of €25,000 on an annual basis or in excess of €50,000
over the current Contract term, (ii) has a term greater than one year and cannot
be cancelled by the Company or any of its Subsidiaries without penalty or
further payment and without more than 90 days' notice, or (iii) is material to
the business, operations, assets, financial condition, results of operations or
prospects of the Company or any of its Subsidiaries;
 
(k)           enter into, amend or modify in any material respect or terminate
any broker, distributor, supplier, licensing, design, dealer, manufacturer's
representative, franchise, agency, continuing sales or purchase Contract;
 
(l)           enter into, amend or modify in any material respect or terminate
any sales promotion, market research, marketing, consulting or advertising
Contract, other than as contemplated by the annual business plans and/or budgets
of the Company and its Subsidiaries as approved by the Buyer pursuant to Section
8.3(t);
 
 
54

--------------------------------------------------------------------------------

 
 
(m)           enter into any new joint venture, partnership, strategic alliance,
exclusive dealing, noncompetition or similar Contract;
 
(n)           enter into any transaction with any Related Party of the Company
or any of its Subsidiaries;
 
(o)           make or commit to make any capital expenditure or group of related
capital expenditures equal to or in excess of €100,000;
 
(p)           enter into, commit to or propose any extraordinary corporate
transaction, including any plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or any of its Subsidiaries, or other altering of the Company's or
any of its Subsidiaries' corporate structure;
 
(q)           purchase or otherwise acquire, or sell, lease, license, transfer
or otherwise dispose of, any business segment, or any equity or other financial
interests in any company or other undertaking (including any share in the
Company's or any of its Subsidiary's share capital), or otherwise create any
business division or subsidiary;
 
(r)           sell, lease, license, transfer or otherwise dispose of any right
in any Intellectual Property used or owned at any time by the Company or any of
its Subsidiaries;
 
(s)           purchase or otherwise acquire, or sell, lease, license, transfer
or otherwise dispose of any material asset, property or right of the Company or
any of its Subsidiaries (other than Intellectual Property rights referred to in
the above paragraph) for an amount in excess of €10,000;
 
(t)           adopt, amend or otherwise materially change the Company's or any
of its Subsidiaries' annual business plan and budget for each fiscal year;
 
(u)           materially alter the Company's or any of its Subsidiaries' product
type or product mix (the Seller expressly acknowledging and agreeing that the
Buyer shall have the right and power to direct the operations and the business
of the Company and its Subsidiaries after the Closing Date, including, subject
to market conditions, focusing the Company's and its Subsidiaries' production,
marketing and sales strategy primarily on Palladium's Pampa shoe and models that
have a similar trade dress or appearance);
 
(v)           file or assert against a third party, or settle, any dispute,
claim or litigation where the amount to be paid, written off or received is
€15,000 or more; provided, that the Buyer must approve the settlement of any
claim (regardless of amount) involving an allegation of fraud, deceit,
misrepresentation or any similar claim (including moral turpitude) against the
Company or any of its Subsidiaries; and
 
(w)           change the Company's or any of its Subsidiaries' accounting
principles, methods or practices or the manner in which such entity keeps its
books and records, or change any of its current practices with regard to sales,
receivables, payables, accrued expenses or accrued bonuses, except as required
by GAAP.
 
 
55

--------------------------------------------------------------------------------

 
 
Section 8.4              Palladium Intellectual Property.  The Buyer and the
Seller contemplate that on a date to be determined by the Buyer after the
Closing Date, all of the Palladium Intellectual Property shall be transferred to
an Affiliate of the Buyer for the then fair market value of the Palladium
Intellectual Property.  The then fair market value shall be an amount mutually
agreed upon by the Buyer and the Seller, or if such parties cannot agree, as
determined by an independent appraiser to be appointed by the Buyer.  Pursuant
to such transfer, the Seller, as Président of the Company (including acting in
the Company's capacity as Président or Gérant of the Company's Subsidiaries),
shall cooperate promptly and fully with the Buyer, including executing any
necessary documents and taking any other necessary or desirable actions, to
transfer validly the Palladium Intellectual Property to such Affiliate of the
Buyer.
 
Section 8.5              Post-Closing Restructuring.  The Buyer and the Seller
contemplate that on any date to be determined by the Buyer after the Closing
Date (i) a tax consolidated group including the Company (as the head of the tax
group), SC Spitfire Finance, Pallinvest SAS, Vantage Finance SAS and Palladium
shall be established and/or (ii) all or part of these companies shall be merged,
converted into another corporate form or otherwise reorganized, in one or
several operations, as decided by the Buyer.  The Seller, as Président of the
Company (including acting in the Company's capacity as Président or Gérant of
the Company's Subsidiaries) and shareholder of the Company, shall cooperate
promptly and fully with the Buyer, the Company and the Subsidiaries, including
by voting any decisions, executing any necessary documents and taking any other
necessary or desirable actions, to carry out any such restructuring transactions
at the request of the Buyer.
 
Section 8.6              Information.
 
(a)           For so long as the Buyer holds any Equity Interests of the
Company, the Buyer shall have free and unrestricted access to the properties,
offices, plants and other facilities, books and records of the Company and its
Subsidiaries, and the Seller shall furnish the Buyer with such financial,
operating and other data and information as the Buyer may reasonably
request.  Without limited the generality of the foregoing, for so long as the
Seller shall be the Président of the Company (or any successor thereof), the
Seller shall cause the Company and its Subsidiaries (or their respective
successors) to prepare and deliver to its shareholders (i) audited financial
statements within 18 days after the end of each fiscal year; (ii) audited
quarterly financial statements within 10 days of the end of each fiscal quarter;
(iii) such other financial reports as may be reasonably necessary to enable the
Buyer to comply with applicable rules and regulations, including, but not
limited to, the rules and regulations promulgated by the United States
Securities and Exchange Commission and the NASDAQ Stock Market; and (iv) an
annual budget (as approved by the Buyer pursuant to Section 8.3(t)) within 30
days prior to the end of each fiscal year.
 
 
56

--------------------------------------------------------------------------------

 
 
(b)           In the event the Seller is no longer Président of the Company and
for so long as the Seller is not fully paid the Final Variable Future Purchase
Price (or the Adjusted Variable Future Purchase Price, as the case may be), the
Buyer shall cause the Company and its Subsidiaries (or their respective
successors) to prepare and deliver to the Seller (a) audited financial
statements (without notes thereto) within sixty (60) days after the end of each
fiscal year; (b) unaudited quarterly financial statements (without notes
thereto) within ten (10) days of the end of each fiscal quarter and (c) audited
financial statements (with notes thereto) within ninety (90) days after the end
of each fiscal year.  For purposes of clarification, the financial statements
referred to herein shall be included in the consolidated financial statements of
the Buyer.
 
(c)           In the event the Buyer causes the transfer of any Palladium Brands
and for so long as the Seller is not fully paid the Final Variable Future
Purchase Price (or the Adjusted Variable Future Purchase Price, as the case may
be), the Buyer shall and shall cause any Brand Transferee to prepare and deliver
to the Seller with respect to each Country (a) audited financial statements
(without notes thereto) within sixty (60) days after the end of each fiscal year
figuring the EBITDA and the Turnover and (b) unaudited quarterly financial
statements (without notes thereto) within thirty (30) days of the end of each
fiscal quarter figuring the EBITDA and the Turnover.  For purposes of
clarification, the financial statements referred to herein shall be included in
the consolidated financial statements of the Buyer.  Notes will be included only
in the consolidated financial statements.
 
Section 8.7              Statutory Auditors.  Grant Thornton International shall
be appointed as statutory auditors (commissaire aux comptes) of the Company and
its Subsidiaries; provided, that Grant Thornton International shall be a
co-statutory auditor (commissaire aux comptes) for each of the Company's
Subsidiaries until expiration of the mandated six-year term of the current
statutory auditors (commissaire aux comptes) of the Company's Subsidiaries.  The
alternate statutory auditor for the Company and its Subsidiaries shall be such
Person as designated by Grant Thornton International.  The by-laws (statuts) of
the Company shall reflect such appointment.
 
Section 8.8              Term.  The covenants set forth in this Article VIII
shall be deemed to be continuing and shall have a term expiring on the earliest
to occur of the termination of this Agreement pursuant to Section 9.1, the Final
Variable Purchase Price Payment Date, or December 31, 2013, if the Final
Variable Purchase Price Payment Date does not occur prior thereto.
 
ARTICLE IX
TERMINATION
 
Section 9.1              Termination.
 
(a)           The Buyer may terminate this Agreement by giving written notice to
the Seller at any time prior to the Funding Date (i) in the event the Seller,
the Company or Palladium has materially breached any representation, warranty,
or covenant contained in this Agreement, the Buyer has notified the Seller of
the breach, and the breach has continued without cure for a period of 5 days
after the notice of breach; (ii) if any of the conditions set forth in Section
6.3 (other than those conditions set forth in Section 6.3(r)) shall have become
incapable of fulfillment prior to the Funding Date, provided that the right to
terminate this Agreement pursuant to this clause (ii) shall not be available if
the failure of the Buyer to fulfill any obligation under this Agreement shall
have been the cause of the failure of such condition to be satisfied on or prior
to such date, or (iii) an event or condition occurs that has or is reasonably
likely to have a Material Adverse Effect.
 
 
57

--------------------------------------------------------------------------------

 
 
(b)           If the Funding Date does not occur prior to June 17, 2008, this
Agreement shall immediately become void and there shall be no liability on the
part of the parties hereof.
 
(c)           The Buyer may terminate this Agreement by giving written notice to
the Seller at any time prior to the Closing Date if any of the conditions set
forth in Section 6.1(a) or Section 6.3(r) shall have become incapable of
fulfillment on or prior to the Closing Date, provided that the right to
terminate this Agreement shall not be available if the failure of the Buyer to
fulfill any obligation under this Agreement shall have been the cause of the
failure of such condition to be satisfied on or prior to such date.
 
(d)           If the Closing Date does not occur prior to July 8, 2008, this
Agreement shall immediately become void and there shall be no liability on the
part of the parties hereof, except to the extent set forth in the Loan Agreement
provided that the right to terminate this Agreement shall not be available to a
party hereto if the failure of such party to fulfill any obligation under this
Agreement shall have been the cause of the failure of the Closing Date to occur
on or prior to such date.
 
Section 9.2              Effect of Termination.  If this Agreement is terminated
pursuant to Section 9.1, this Agreement shall immediately become void and there
shall be no liability on the part of the parties hereof except (i) for the
provisions of Sections 3.26 and 4.4 relating to broker's fees and finder's fees,
Section 5.7 relating to confidentiality, Section 5.9 relating to public
announcements, Section 10.1 relating to fees and expenses, Section 10.4 relating
to notices, Section 10.7 relating to third-party beneficiaries, Section 10.8
relating to governing law, Section 10.9 relating to arbitration and this Article
IX and (ii) that nothing herein shall relieve any party from liability for any
breach of this Agreement or any agreement made as of the date hereof or
subsequent thereto pursuant to this Agreement.
 
ARTICLE X
GENERAL PROVISIONS
 
Section 10.1             Fees and Expenses.  Except as otherwise provided
herein, all fees and expenses incurred in connection with or related to this
Agreement and the Ancillary Agreements and the transactions contemplated hereby
and thereby shall be paid by the party incurring such fees or expenses, whether
or not such transactions are consummated.
 
Section 10.2             Amendment and Modification.  This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing signed on behalf of each party and
otherwise as expressly set forth herein.
 
Section 10.3            Waiver.  No failure or delay of either party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have hereunder.  Any agreement on the part of either party
to any such waiver shall be valid only if set forth in a written instrument
executed and delivered by such individual or a duly authorized officer on behalf
of such party.
 
 
58

--------------------------------------------------------------------------------

 
 
Section 10.4            Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if by facsimile, upon written confirmation of
receipt by facsimile, e-mail or otherwise, (b) on the first Business Day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered to the addresses set forth below, or pursuant to
such other instructions as may be designated in writing by the party to receive
such notice:
 
(i)           if to the Seller, to:
 
Christophe Mortemousque
54 route de Collonges
SAINT CYR AU MONT D'OR (69450), FRANCE
Facsimile:                                                  
Email:  c.mortemousque@wanadoo.fr
Email2:  cm@palladium.fr
 
with a copy (which shall not constitute notice) to:
 
Requet Chabanel
12 rue de la République
LYON (69002) FRANCE
Attention:  Renaud Gignoux
Facsimile:  +334 72 10 22 90
Email: renaud.gignoux@requetchabanel.com
 
(ii)           if to the Company, to:
 
ARFI
220 route de Grenoble
SAINT PRIEST (69800) FRANCE    
Attention:  Christophe Mortemousque
Facsimile:  +334 72 79 30 01
Email:  cm@palladium.fr
 
(iii)           if to Palladium, to:
 
Palladium
220 route de Grenoble
SAINT PRIEST (69800) FRANCE    
Attention:  Christophe Mortemousque
Facsimile:  +334 72 79 30 01
Email:  cm@palladium.fr
 
 
59

--------------------------------------------------------------------------------

 
 
with a copy (which shall not constitute notice) to:

 
Palladium
220 route de Grenoble SAINT PRIEST (69800) FR
Attention:  François Golvet                      
Facsimile:  +334 72 79 30 01
E mail :  mailto:fgo@palladium.fr
 
(iv)           if to the Buyer, to:
 
K•Swiss Inc.
31248 Oak Crest Drive
Westlake Village, CA  91361
Attention:  George Powlick
Facsimile:  (818) 706-5397
 
with a copy (which shall not constitute notice) to:

 
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, California  90067
Attention:  Jonathan K. Layne
Facsimile:  (310) 552-7053
 
Section 10.5            Interpretation.  When a reference is made in this
Agreement to a Section, Article or Exhibit such reference shall be to a Section,
Article or Exhibit of this Agreement unless otherwise indicated.  The table of
contents and headings contained in this Agreement or in any Exhibit are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  All words used in this Agreement
will be construed to be of such gender or number as the circumstances
require.  Any capitalized terms used in any Exhibit but not otherwise defined
therein shall have the meaning as defined in this Agreement.  All Exhibits
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth herein.  The word "including" and words of
similar import when used in this Agreement will mean "including, without
limitation," unless otherwise specified.
 
Section 10.6            Entire Agreement.  This Agreement (including the
Exhibits and Schedules hereto) and the Ancillary Agreements and the
Confidentiality Agreement constitute the entire agreement, and supersede all
prior written agreements, arrangements, communications and understandings and
all prior and contemporaneous oral agreements, arrangements, communications and
understandings between the parties with respect to the subject matter hereof and
thereof.  Notwithstanding any oral agreement or course of action of the parties
or their Representatives to the contrary, no party to this Agreement shall be
under any legal obligation to enter into or complete the transactions
contemplated hereby unless and until this Agreement shall have been executed and
delivered by each of the parties.
 
Section 10.7            No Third-Party Beneficiaries.  Except as provided in
Section 5.6, nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement.
 
 
60

--------------------------------------------------------------------------------

 
 
Section 10.8            Governing Law.  This Agreement and all disputes,
controversies, differences or claims arising out of or relating to this
Agreement or the transactions contemplated hereby shall be governed by, and
construed in accordance with, the laws of France, with the exception of its
conflict of law rules.
 
Section 10.9            Arbitration.
 
(a)           Except as set forth in Sections 5.12, 5.13 and 8.4, any dispute,
controversy, claim or difference between or among the parties (such parties
being referred to individually as a "Disputing Party" and, together, as the
"Disputing Parties") arising out of or relating to this Agreement or the
transactions contemplated hereby, or the interpretation, enforceability,
performance, breach, termination or validity hereof, including this arbitration
clause, which the parties are unable to resolve themselves, shall be solely and
finally settled by binding arbitration administered by the International Chamber
of Commerce (the "ICC") in accordance with its Rules of Arbitration as modified
by the provisions of this Section 10.9.  The place of arbitration shall be
Toronto, Ontario, Canada.  The language of the arbitration shall be English, and
all documents not in English submitted by any Disputing Party shall be
accompanied by a translation mutually agreed-upon in writing into
English.  There shall be a single arbitrator (the "Arbitrator"), who shall be
fluent in both English and French and shall have been engaged in the private
practice of law for not less than fifteen (15) years immediately prior to
appointment as Arbitrator pursuant to this Agreement.  The Arbitrator shall not
be a national or permanent resident of (or maintain a home residence in) France,
the United States, or Switzerland.  The Disputing Parties shall attempt to agree
on the nomination of the Arbitrator within thirty (30) days from the date when
the request for arbitration has been received by the respondent(s), failing
which the Arbitrator shall be appointed by the ICC International Court of
Arbitration, taking into account the language abilities, legal qualifications,
and nationality/residence prohibitions as set out in this Section 10.9.
 
(b)           It is the intent of the Disputing Parties that, barring
extraordinary circumstances, the final Award should be rendered within one
hundred eighty (180) days after the commencement of the arbitration.  The
Disputing Parties shall cooperate with the Arbitrator in seeking to achieve the
delivery of the final Award in this time frame.  Failure to adhere to this time
frame shall not constitute a basis for challenging the Award.  It is
specifically understood and agreed that any Disputing Party may enforce any
award rendered pursuant to the provisions of this Section 10.9 by bringing suit
in any court of competent jurisdiction.
 
(c)           To the extent this Section 10.9 is deemed a separate agreement,
independent from this Agreement, Sections 10.1, 10.4 and 10.8 are incorporated
herein by reference.  All fees and expenses of the Arbitrator shall be allocated
among the Disputing Parties in such manner as the Arbitrator shall determine to
be appropriate under the circumstances.  Except for the fees and expenses of the
Arbitrator, each of the Disputing Parties shall bear its own costs of the
arbitration.
 
 
61

--------------------------------------------------------------------------------

 
 
Section 10.10          Assignment; Successors.  Neither this Agreement nor any
of the rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void; provided,
however, that the Buyer may assign this Agreement to any Affiliate of the Buyer
without the prior consent of the Seller; provided further, that no assignment
shall limit the assignor's obligations hereunder.  Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.
 
Section 10.11          Severability.  Whenever possible, each provision or
portion of any provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable Law, but if any provision or
portion of any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.
 
Section 10.12          Counterparts.  This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other party.
 
Section 10.13          Facsimile Signature.  This Agreement may be executed by
facsimile signature and a facsimile signature shall constitute an original for
all purposes.
 


 
[The remainder of this page is intentionally left blank.]
 
 
62

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Company, the Seller, Palladium and the Buyer has
caused this Agreement to be executed as of the date first written above by
himself or its officer thereunto duly authorized.
 
 



 
Christophe Mortemousque, on behalf of ARFI
             
 
     
Christophe Mortemousque
                   
Seller
                         
Christophe Mortemousque
                    Palladium                     By:         Name:       Title:
                                   
K•Swiss Inc.
                    By:         Name:        Title:  

 